Exhibit 10.4

Execution Copy

 

 

 

CREDIT AGREEMENT

Dated as of April 9, 2009

among

ENBRIDGE ENERGY PARTNERS, L.P.,

as Borrower,

ENBRIDGE (U.S.) INC.

and the other Lenders party hereto

and

ENBRIDGE (U.S.) INC.,

as Administrative Agent

 

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I.

  

DEFINITIONS AND ACCOUNTING TERMS

   1

1.01

  

Defined Terms

   1

1.02

  

Other Interpretive Provisions

   24

1.03

  

Accounting Terms

   24

1.04

  

Rounding

   25

1.05

  

References to Agreements and Laws

   25

1.06

  

Intentionally Blank

   25

ARTICLE II.

  

THE COMMITMENTS AND CREDIT EXTENSIONS

   25

2.01

  

Committed Loans

   25

2.02

  

Borrowings, Conversions and Continuations of Committed Loans

   25

2.03

  

Intentionally Blank

   27

2.04

  

Intentionally Blank

   27

2.05

  

Intentionally Blank

   27

2.06

  

Prepayments

   27

2.07

  

Reduction or Termination of Commitments

   28

2.08

  

Repayment of Loans

   28

2.09

  

Interest

   28

2.10

  

Fees

   29

2.11

  

Computation of Interest and Fees

   30

2.12

  

Evidence of Debt

   30

2.13

  

Payments Generally

   30

2.14

  

Sharing of Payments

   32

2.15

  

Intentionally Blank

   33

2.16

  

Intentionally Blank

   33

2.17

  

Term-Out Option

   33

ARTICLE III.

  

TAXES, YIELD PROTECTION AND ILLEGALITY

   34

3.01

  

Taxes

   34

3.02

  

Illegality

   35

3.03

  

Inability to Determine Rates

   36

3.04

  

Increased Cost and Reduced Return; Capital Adequacy Reserves on Fixed Period
Eurodollar Rate Loans

   36

3.05

  

Funding Losses

   37

3.06

  

Matters Applicable to all Requests for Compensation

   38

3.07

  

Survival

   38

ARTICLE IV.

  

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

   38

4.01

  

Conditions of Initial Credit Extension

   38

4.02

  

Conditions to all Credit Extensions

   40

ARTICLE V.

  

REPRESENTATIONS AND WARRANTIES

   40

5.01

  

Existence, Qualification and Power; Compliance with Laws

   40

5.02

  

Authorization; No Contravention

   41

5.03

  

Governmental Authorization

   42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

continued

 

      Page

5.04

  

Binding Effect

   42

5.05

  

Financial Statements; No Material Adverse Effect

   42

5.06

  

Litigation

   43

5.07

  

No Default

   43

5.08

  

Ownership of Property; Liens

   43

5.09

  

Environmental Compliance

   43

5.10

  

Insurance

   44

5.11

  

Taxes

   44

5.12

  

ERISA Compliance

   44

5.13

  

Subsidiaries

   44

5.14

  

Margin Regulations; Investment Company Act

   44

5.15

  

Disclosure

   45

ARTICLE VI.

  

AFFIRMATIVE COVENANTS

   45  

6.01

  

Financial Statements

   45  

6.02

  

Intentionally Blank

   46  

6.03

  

Intentionally Blank

   46  

6.04

  

Payment of Obligations

   46  

6.05

  

Preservation of Existence, Etc

   46  

6.06

  

Maintenance of Properties

   46  

6.07

  

Maintenance of Insurance

   46  

6.08

  

Compliance with Laws

   46  

6.09

  

Books and Records

   47  

6.10

  

Inspection Rights

   47  

6.11

  

Intentionally Blank

   47  

6.12

  

Use of Proceeds

   47  

6.13

  

Intentionally Blank

   47  

6.14

  

Incorporation of Certain More Restrictive Financial Provisions

   47  

ARTICLE VII.

  

NEGATIVE COVENANTS

   48  

7.01

  

Liens

   48  

7.02

  

Investments

   50  

7.03

  

Indebtedness

   50  

7.04

  

Mergers; Sale of Assets

   53  

7.05

  

Intentionally Blank

   54  

7.06

  

Intentionally Blank

   54  

7.07

  

Distributions

   54  

7.08

  

ERISA

   54  

7.09

  

Change in Nature of Business

   54  

7.10

  

Transactions with Affiliates

   54  

7.11

  

Burdensome Agreements

   55  

7.12

  

Use of Proceeds

   55  

7.13

  

Consolidated Leverage Ratio

   55  

7.14

  

Intentionally Blank

   56  

7.15

  

Indebtedness of Non-OLP Subsidiaries

   56  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

continued

 

      Page

7.16

  

Indebtedness of the Operating Partnership and the Operating Partnership
Subsidiaries

   56

7.17

  

Swap Contracts

   57

7.18

  

Intentionally Blank

   57

ARTICLE VIII.

  

EVENTS OF DEFAULT AND REMEDIES

   57  

8.01

  

Events of Default

   57  

8.02

  

Remedies Upon Event of Default

   59  

ARTICLE IX.

  

ADMINISTRATIVE AGENT

   60  

9.01

  

Appointment and Authority

   60  

9.02

  

Rights as a Lender

   60  

9.03

  

Exculpatory Provisions

   60  

9.04

  

Reliance by Administrative Agent

   61  

9.05

  

Delegation of Duties

   61  

9.06

  

Resignation of Administrative Agent

   62  

9.07

  

Non-Reliance on Administrative Agent and Other Lenders

   62  

9.08

  

Intentionally Blank

   63  

9.09

  

Administrative Agent May File Proofs of Claim

   63  

ARTICLE X.

  

MISCELLANEOUS

   63  

10.01

  

Amendments, Etc

   63  

10.02

  

Notices and Other Communications; Facsimile Copies

   64  

10.03

  

No Waiver; Cumulative Remedies

   67  

10.04

  

Attorney Costs, Expenses and Taxes

   67  

10.05

  

Indemnification by the Borrower; Reimbursement and Indemnification by Lenders

   67  

10.06

  

Payments Set Aside

   70  

10.07

  

Successors and Assigns

   70  

10.08

  

Confidentiality

   74  

10.09

  

Set-off

   75  

10.10

  

Interest Rate Limitation

   75  

10.11

  

Counterparts

   75  

10.12

  

Integration

   75  

10.13

  

Survival of Representations and Warranties

   76  

10.14

  

Severability

   76  

10.15

  

Foreign Lenders

   76  

10.16

  

Removal and Replacement of Lenders

   77  

10.17

  

Governing Law

   78  

10.18

  

Waiver of Right to Trial by Jury

   78  

10.19

  

No Advisory or Fiduciary Responsibility

   78  

10.20

  

USA Patriot Act Notice

   79  

10.21

  

Entire Agreement

   79  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

continued

 

SCHEDULES

Schedule 2.01  Commitments and Pro Rata Shares

Schedule 5.06  Litigation

Schedule 5.09  Environmental Matters

Schedule 5.13  Subsidiaries and Other Equity Interests

Schedule 7.01  Existing Liens

Schedule 7.03  Existing Indebtedness

Schedule 10.02  Eurodollar and Domestic Lending Offices, Addresses for Notices

EXHIBITS

Form of

 

A

Loan Notice

B

Loan Note

C

Intentionally Omitted

D

Assignment and Assumption Agreement

E

Opinion of Counsel

F

Subordination Agreement

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”) dated as of April 9, 2009 is made and
entered into by and among ENBRIDGE ENERGY PARTNERS, L.P., a Delaware limited
partnership (the “Borrower”), ENBRIDGE (U.S.) INC., a Delaware corporation
(“EUS”) and each other lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and ENBRIDGE (U.S.) INC., as
Administrative Agent.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquired Assets” has the meaning set forth in the definition of “Incremental
EBITDA”.

“Acquired Subsidiary” has the meaning set forth in the definition of
“Incremental EBITDA”.

“Acquisition Period” means the period beginning with the date of payment of the
purchase price for a Specified Acquisition (the “Acquisition Closing Date”) and
continuing through the earliest of (a) the last day of the second fiscal quarter
following the quarter in which the Acquisition Closing Date occurs, (b) the date
designated by the Borrower as the termination date of such Acquisition Period,
or (c) the Quarter End Date on which the Borrower is in compliance with
Section 7.13 as such compliance is determined as if such period was not the
Acquisition Period. As used in this definition, “Specified Acquisition” means
any one or more transactions (a) consummated during a consecutive 9-month period
pursuant to which the Borrower or one or more of its Subsidiaries, or any
combination of the foregoing, directly or indirectly, whether in the form of
capital expenditure, an investment, a merger, a consolidation, an amalgamation
or otherwise and whether through a solicitation of tender of equity interests,
one or more negotiated block, market, private or other transactions, or any
combination of the foregoing, acquires for an aggregate purchase price of not
less than $50,000,000 (i) all or substantially all of the business or assets of
any other Person or operating division or business unit of any other Person or
(ii) more than 50% of the equity interests in any other Person and
(b) designated by the Borrower to the Administrative Agent as a “Specified
Acquisition” (such designation may be made at any time during an Acquisition
Period that began on the Acquisition Closing Date for such Specified
Acquisition); provided that following a designation of a Specified Acquisition,
the Borrower may not designate a subsequent Specified Acquisition unless, after
the end of the most recent Acquisition Period there shall have occurred at least
one Quarter End Date on which the Borrower is in compliance with Section 7.13,
as such compliance is determined as if such period was not an Acquisition
Period. As used in this definition, “Quarter End Date” means the last date of a
fiscal quarter.



--------------------------------------------------------------------------------

“Administrative Agent” means EUS, in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in the form
supplied by the Administrative Agent to be completed by the Lenders.

“Affiliate” means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person. A Person shall be deemed to be “controlled by” any other Person if
such other Person possesses, directly or indirectly, power to direct or cause
the direction of the management and policies of such Person whether by contract
or otherwise.

“Agent-Related Persons” means the Administrative Agent (including any successor
administrative agent permitted hereby), together with its Affiliates, and the
officers, directors, employees, agents, advisors and attorneys-in-fact of such
Persons and Affiliates.

“Aggregate Commitments” means at any time the sum of the Commitments of all the
Lenders under this Agreement.

“Aggregate Commitment Utilization Percentage” means, as of any date of
determination, an amount (expressed as a percentage) equal to (a) the aggregate
Outstanding Amount of all Loans as of such date divided by (b) the Aggregate
Commitments as of such date.

“Applicable Rate” means, for any day with respect to any Loan, (a) in the case
of a Fixed Period Eurodollar Rate Loan, the rate per annum equal to the
“Applicable Rate” (as defined in the Other Credit Agreement) with respect to a
Fixed Period Eurodollar Rate Loan made under the Other Credit Agreement as of
such day or as of the date of any conversion thereto or continuation thereof, as
the case may be, and (b) in the case of a Base Rate Loan, a rate per annum equal
to the “Applicable Rate” (as defined in the Other Credit Agreement) with respect
to a Base Rate Loan made under the Other Credit Agreement as of such day;
provided that if either such rate is unavailable, the Applicable Rate for such
Loan shall be the rate per annum as determined by the Administrative Agent which
shall be based upon Borrower’s senior credit default swap mid-rate spread
provided by Bloomberg L.P. through its website for the two-year period
commencing on the most recent Spread Determination Date for such Loan and
obtained by the Administrative Agent from such website on such Spread
Determination Date minus, in the case of a Base Rate Loan, 1.00%; provided,
further, that if for any reason such spread is not available on such Spread
Determination Date, the term “Applicable Rate” shall mean, with respect to such
Loan, the average (rounded upwards, if necessary, to the nearest 1/100 of 1%) of
three quotations received by the Administrative Agent from prospective swap
counterparties reasonably acceptable to the Administrative Agent of the
Borrower’s senior credit default swap mid-rate spread for the two-year period
commencing on such Spread Determination Date. The Applicable Rate for Fixed
Period Eurodollar Rate Loans or Base Rate Loans shall remain effective for all
such Loans outstanding on and after the applicable Spread Determination Date

 

2



--------------------------------------------------------------------------------

until the Applicable Rate has been determined on or after the next applicable
Spread Determination Date on which the Applicable Rate differs from the
previously effective Applicable Rate. It is understood and agreed that the
determination of the Applicable Rate shall be made solely by the parties to this
Agreement and without claim or other recourse to, or any liability of, any
“Indemnitee” under (and as defined in) the Other Credit Agreement.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) a Syndicated Lender, (c) an Other Lender, (d) an Affiliate of a Lender, a
Syndicated Lender or an Other Lender, or (e) an entity or an Affiliate of an
entity that administers or manages a Lender, a Syndicated Lender or an Other
Lender.

“Assignee Conditions” means, in relation to any Approved Fund that is
financially capable of performing the obligations of a Lender under this
Agreement and takes an assignment from the entity that administers or manages
such Fund (or an Affiliate or Approved Fund with respect thereto), the
conditions as follows: (i) if a Lender assigns to such an Eligible Assignee less
than all of its Commitment and the Loans at the time owing to it, any right of
such assigning Lender and such assignee to vote as a Lender, or any other direct
claim or right against the Borrower in relation to this Agreement, shall be
uniformly exercised or pursued by such assigning Lender and such assignee; and
(ii) such assignee shall not be entitled to payment from the Borrower under
Article III of amounts in excess of those payable to such Lender assignor under
such Article (determined without regard to such assignment or transfer).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.

“Attorney Costs” means and includes all fees and disbursements of any law firm
or other external counsel but expressly excludes the allocated cost of internal
legal services and all disbursements of internal counsel.

“Attributable Indebtedness” means, on any date, in respect of any capital lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries and Unrestricted Subsidiaries for the fiscal
year ended December 31, 2008, and the related consolidated statements of income
and cash flows for such fiscal year of such Persons.

“Barclays” means Barclays Bank PLC, an English banking corporation.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1%; (b) the rate of interest in effect
for such day as publicly announced from time to time by Barclays as its “prime
rate”; and (c) the Fixed Period Eurodollar Rate for a one (1) month Interest
Period on such day (or, if such day is not a Business Day, the immediately
preceding Business Day) plus 1.00%. Such prime rate is a rate set by Barclays
based upon various factors including Barclays’ costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced prime
rate. Any change in such prime rate announced by Barclays shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

3



--------------------------------------------------------------------------------

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning set forth in the introductory paragraph hereto, and
includes its successors and assigns permitted hereby, if any.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, each of (a) New York City and (b) the City of Calgary, Alberta,
Canada, and if such day relates to any Fixed Period Eurodollar Rate Loan, it
must also be a day on which dealings in Dollar deposits are conducted by and
between banks in the applicable offshore Dollar interbank market.

“Change of Control” shall mean (i) the failure of Enbridge Energy Company, Inc.,
a Delaware corporation, or any other Person, in each case during the period that
such Person is the general partner of the Borrower, to constitute a Wholly-Owned
Subsidiary of Enbridge Inc., a corporation incorporated under the federal laws
of Canada, (ii) the failure of Enbridge Energy Company, Inc. or any other
Wholly-Owned Subsidiary or Wholly-Owned Subsidiaries of said Enbridge Inc. at
any time to constitute all of the general partners of the Borrower, (iii) the
failure of the Operating Partnership to constitute a Subsidiary of the Borrower,
or (iv) the failure of any Wholly-Owned Subsidiary or Wholly-Owned Subsidiaries
of the Borrower at any time to constitute all of the general partners of the
Operating Partnership.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01 (or, in the case of
Section 4.01(b), waived by the Person entitled to receive the applicable
payment).

“Code” means the Internal Revenue Code of 1986.

“Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.

“Commitment” means, as to each Lender, its obligation to make Committed Loans to
the Borrower pursuant to Section 2.01 in an aggregate principal amount at any
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption or joinder agreement
pursuant to which such Person becomes a Lender, as applicable, as such amount
may be reduced or adjusted, or shall be permanently reduced, as the case may be,
from time to time in accordance with this Agreement.

 

4



--------------------------------------------------------------------------------

“Committed Loan” has the meaning specified in Section 2.01.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated” or “consolidated” when used with reference to a Subsidiary or an
Unrestricted Subsidiary means that such Subsidiary or Unrestricted Subsidiary is
consolidated for financial reporting purposes in accordance with GAAP.

“Consolidated EBITDA” means, for any period, an amount equal to the sum of
(a) Consolidated Net Income for such period, (b) consolidated interest expense
deducted in determining such Consolidated Net Income, (c) the amount of taxes,
based on or measured by income, used or included in the determination of such
Consolidated Net Income, and (d) the amount of depreciation and amortization
expense deducted in determining such Consolidated Net Income.

“Consolidated Funded Debt” means, as of any date of determination, for the
Borrower and its Subsidiaries (for the avoidance of doubt, excluding the
Unrestricted Subsidiaries) on a consolidated basis, the sum of (without
duplication) the following: (a) the outstanding principal amount of all
obligations, whether current or long-term, for borrowed money (including all
Obligations hereunder); (b) that portion of obligations with respect to capital
leases that are capitalized in the consolidated balance sheet of the Borrower
and its Subsidiaries; and (c) without duplication, the unpaid principal amount
of all Guarantee Obligations with respect to Indebtedness of the type specified
in subsections (a) and (b) above of Persons other than the Borrower or any of
its Subsidiaries and excluding in all cases (i) Qualifying Subordinated
Indebtedness owing to an Affiliate of the Borrower and (ii) to the extent
included in any of clauses (a) through (c) above, Designated Hybrid Securities.

“Consolidated Net Income” means, for any period, the net income of the Borrower
and its Subsidiaries (for the avoidance of doubt, excluding the Unrestricted
Subsidiaries) from continuing operations (excluding gains or losses resulting
from mark to market activity as a result of the implementation of Statement of
Financial Accounting Standard 133, as amended) before extraordinary items
(excluding gains or losses from Dispositions of assets) for that period
determined on a consolidated basis; provided, for the purposes of the definition
of Consolidated Operating Income, Consolidated Net Income shall be calculated by
including the Unrestricted Subsidiaries.

“Consolidated Net Worth” means, as to the Borrower at any date, the sum of
(i) the amount of partners’ capital of the Borrower determined as of such date
in accordance with GAAP, and (ii) Designated Hybrid Securities; provided, there
shall be excluded, without duplication, from such determination (to the extent
otherwise included therein) the amount of accumulated other comprehensive gain
or loss as of such date determined in accordance with GAAP.

“Consolidated Operating Income” means, for any period, (i) the sum of
Consolidated Net Income and consolidated interest expense for such period less
(ii) the sum of consolidated

 

5



--------------------------------------------------------------------------------

interest income and consolidated income classified as “Other” for such period,
and in each of the foregoing instances, “consolidated” refers to the Borrower,
its Subsidiaries and Unrestricted Subsidiaries on a consolidated basis
determined in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound
pursuant to which such Person is obligated to perform an agreement or other
undertaking.

“Credit Extension” means each of the following: (a) a Borrowing, or (b) a
conversion of Committed Loans to Term Loans pursuant to Section 2.17.

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

“Default” means any event that, with the giving of any notice, the passage of
time, or both, would be an Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2% per annum; provided,
however, that with respect to a Fixed Period Eurodollar Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, in each
case to the fullest extent permitted by applicable Laws.

“Delegate” means Enbridge Energy Management, L.L.C., a Delaware limited
liability company, the delegate of the General Partner, and its successors and
permitted assigns.

“Designated Hybrid Securities” means at the end of any fiscal quarter, the
outstanding Hybrid Securities at such time in a face amount that does not exceed
15% of Total Capitalization at such time.

“Disposition” or “Dispose” means the sale, transfer, license or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disposition Percentage” means, with respect to any sale or disposition of
assets by the Borrower or any Subsidiary, an amount (expressed as a percentage)
equal to the Consolidated EBITDA generated by such assets during the
four-fiscal-quarter period most recently ended prior to such disposition divided
by Consolidated EBITDA for such four-fiscal-quarter period.

 

6



--------------------------------------------------------------------------------

“Distribution” for any Person means, with respect to any shares of any capital
stock, any units, any partnership interests or other equity securities or
ownership interests issued by such Person, (a) the retirement, redemption,
purchase, or other acquisition for value of any such securities, (b) the
declaration or payment of any dividend on or with respect to any such
securities, and (c) any other payment by such Person with respect to such
securities.

“Dollar” and “$” means lawful money of the United States of America.

“EBITDA” means for any period and for any Person and its consolidated
Subsidiaries the sum of (a) net income of such Person and its consolidated
Subsidiaries from continuing operations (excluding gains or losses resulting
from mark to market activity as a result of the implementation of Statement of
Financial Accounting Standard 133, as amended) before extraordinary items
(excluding gains or losses from dispositions of assets), and (b) to the extent
deducted in determining net income of such Person and its consolidated
Subsidiaries (i) all interest expense plus the portion of rent expense of such
Person under capitalized leases that is treated as interest in accordance with
GAAP, (ii) the amount of taxes, based on or measured by income, and (iii) the
amount of depreciation and amortization expense, in each case of such Person and
its consolidated Subsidiaries for such period.

“Eligible Assignee” means any Person that meets all of the requirements to be an
assignee under Section 10.07(b)(iii), and is not precluded by
Section 10.07(b)(v) and 10.07(b)(vi) (subject to such consents, if any, as may
be required under Section 10.07(b)(iii)).

“Environmental Laws” means all Laws relating to environmental, health, safety
and land use matters applicable to any property.

“EPRM” means Enbridge Partners Risk Management, L.P., a Delaware limited
partnership, and a Wholly-Owned Subsidiary of the Borrower.

“EPRM Swap Contracts” means Swap Contracts to which EPRM is a counterparty,
provided that (a) no other Subsidiary of the Borrower is a counterparty thereto
or has Guarantee Obligations with respect thereto, (b) EPRM engages in no
business other than the entry into Swap Contracts and related documents,
instruments and agreements, and the performance of obligations and duties, the
taken of actions, and the exercise of rights, privileges, interests or benefits
under and incidental thereto, and (c) EPRM’s assets consist solely of Swap
Contracts and related documents, instruments and agreements, and rights,
privileges, interests and benefits thereunder, and other assets related to, or
needed or needful for, the performance of obligations, taking of actions or
exercise of rights, privileges, interests or benefits thereunder or arising
under, or in connection with, revenues and operations with respect thereto.

“ERISA” means the Employee Retirement Income Security Act of 1974 and any rules
and regulations issued pursuant thereto.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

7



--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the incurrence by the Borrower of liability with respect to a withdrawal by
the Borrower or any ERISA Affiliate from a Pension Plan subject to Section 4063
of ERISA during a plan year in which it was a substantial employer (as defined
in Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) the incurrence by the
Borrower of liability with respect to a complete or partial withdrawal by the
Borrower or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the incurrence by the Borrower of
liability with respect to the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) the incurrence by the Borrower of liability with
respect to an event or condition which could reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate; and with respect to each of the occurrences described in
the presiding clauses (a) through (f), which could reasonably be expected to
have a Material Adverse Effect.

“EUS” means Enbridge (U.S.) Inc., a Delaware corporation, and its successors and
permitted assigns.

“Event of Default” means any of the events or circumstances specified in Article
VIII.

“Excess Swap Termination Value” means, as of any quarter-end date of
determination, an amount equal to the excess of (a) the net aggregate Swap
Termination Value as of such quarter-end date of (i) all Swap Contracts (other
than EPRM Swap Contracts) pursuant to which one or more Subsidiaries of the
Borrower are obligated as a counterparty and for which no other Subsidiary of
the Borrower has a Guarantee Obligation with respect thereto, and (ii) all Swap
Contracts for which one or more Subsidiaries of the Borrower has a Guarantee
Obligation, in each case without duplication of any such Swap Contracts and
Guarantee Obligations with respect thereto over (b) $150,000,000.

“Excluded Subsidiary” means any Subsidiary which is subject to any Excluded
Subsidiary Transfer Restrictions; provided, however, that a Subsidiary that is
subject to Excluded Subsidiary Transfer Restrictions will not be deemed to be an
Excluded Subsidiary by reason of such Excluded Subsidiary Transfer Restrictions
if, after giving effect thereto, such Subsidiary is permitted to make the
payments, loans, advances and transfers of the type described in clauses (w),
(x), (y) and (z) of the definition of Intercompany Restrictions to the Borrower
or to at least one other Subsidiary that is not subject to any Excluded
Subsidiary Transfer Restrictions that restrict such Subsidiary’s ability to make
such payments, loans, advances and transfers to the Borrower.

“Excluded Subsidiary Transfer Restrictions” means restrictions of the type
described in clauses (w), (x), (y), or (z) of the definition of Intercompany
Restrictions, other than restrictions of the type described in clause (z) which
are otherwise excepted by any of clauses (B)(d), (B)(e), (B)(f), (B)(g), or
(B)(h) of Section 7.03(a)(i), (a) which are set forth in agreements governing

 

8



--------------------------------------------------------------------------------

Refinancings of or other amendments to Indebtedness of the Borrower that were
not set forth in the agreements governing such Indebtedness prior to such
Refinancing or amendment, or (b) which would be Intercompany Restrictions absent
the exception set forth in clause (B)(c) of Section 7.03(a)(i).

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards to
the nearest 1/100 of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to Barclays on such day on such
transactions as determined by the Administrative Agent.

“Fee Letter” has the meaning specified in Section 2.10(c).

“Financial Restrictions” has the meaning specified in Section 6.14.

“Financing Vehicle” has the meaning set forth in the definition of “Hybrid
Securities.”

“Fixed Period Eurodollar Rate” means, with respect to any Fixed Period
Eurodollar Rate Loan for the Interest Period applicable to such Fixed Period
Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Fixed Period Eurodollar Rate” for such Interest
Period shall be the rate per annum determined by the Administrative Agent in
accordance with its usual practice to be the rate at which deposits in Dollars
for delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Fixed Period Eurodollar Rate Loan being made,
continued or converted by the Person then serving as the Administrative Agent
and with a term equivalent to such Interest Period would be offered by such
Person’s London Branch (or if such Person has no London Branch, by the London
Branch of a major financial institution that is reasonably selected by the
Administrative Agent and reasonably acceptable to the Borrower) to major banks
in the London interbank eurodollar market at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period.

“Fixed Period Eurodollar Rate Loan” means a Loan that bears interest at a rate
of interest based on the Fixed Period Eurodollar Rate.

“Foreign Lender” has the meaning specified in Section 10.15.

 

9



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt” of any Person (an “Obligor”), means, as of any date of
determination, the sum of (without duplication) the following: (a) the
outstanding principal amount of all obligations of such Obligor, whether current
or long-term, for borrowed money, (b) that portion of obligations of such
Obligor with respect to capital leases that are capitalized in a balance sheet
of such Obligor; and (c) without duplication, the unpaid principal amount of all
Guarantee Obligations of such Obligor with respect to Indebtedness of the type
specified in subsections (a) and (b) above of Persons other than such Obligor.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or such other principles as may be approved
by a significant segment of the accounting profession, that are applicable to
the circumstances as of the date of determination, consistently applied.

“General Partner” means Enbridge Energy Company, Inc., a Delaware corporation,
and after the date hereof, any one or more Wholly-Owned Subsidiaries of Enbridge
Inc., a corporation incorporated under the federal laws of Canada, that shall
succeed Enbridge Energy Company, Inc. in the capacity as general partner of the
Borrower.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.

“Guarantee Obligation” means, as to any Person, (a) any obligation, contingent
or otherwise, of such Person guarantying or having the economic effect of
guarantying any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, or (iv) entered into for the purpose of assuring in any other manner
the obligees in respect of such Indebtedness or other obligation of the payment
or performance thereof or to protect such obligees against loss in respect
thereof (in whole or in part), or (b) any Lien on any assets of such Person
securing any Indebtedness or other obligation of any other Person, whether or
not such Indebtedness or other obligation is assumed by such Person; provided,
however, that the term “Guarantee Obligation” shall not include endorsements of
instruments for deposit or

 

10



--------------------------------------------------------------------------------

collection in the ordinary course of business. The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guarantying Person in good faith.

“Hybrid Securities” means any trust preferred securities or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions issued by the
Borrower or a Financing Vehicle. “Financing Vehicle” means a business trust,
limited liability company, limited partnership or similar entity
(i) substantially all of the common equity, general partner or similar interests
of which are owned (either directly or indirectly through one or more
Wholly-Owned Subsidiaries of the Borrower) at all times by the Borrower,
(ii) that has been formed for the sole purpose of issuing trust preferred
securities or deferrable interest subordinated debt, and (iii) substantially all
the assets of which consist of (A) subordinated debt of the Borrower and
(B) payments made from time to time on such subordinated debt. In order for any
trust preferred securities or deferrable interest subordinated debt to be
considered “Hybrid Securities” for purposes of this Agreement, not later than 20
Business Days prior to the delivery of any Compliance Certificate (or such
shorter time period as may be agreed by the Administrative Agent), if the
Borrower or any Financing Vehicle has issued any trust preferred securities or
deferrable interest subordinated debt that it intends to treat as Hybrid
Securities in connection with the calculations set forth on such Compliance
Certificate, the Borrower shall have delivered to the Administrative Agent
information sufficient to demonstrate that the terms of such trust preferred
securities or deferrable interest subordinated debt, as the case may be, meet
the criteria set forth in this definition.

“Incremental EBITDA” means, (i) as to any Person which becomes a Subsidiary (an
“Acquired Subsidiary”) as a result of an acquisition by the Borrower or a
Subsidiary of such Acquired Subsidiary, EBITDA of such Person for the four full
quarters ending immediately prior to the acquisition of such Acquired
Subsidiary, or (ii) in regard to the acquisition of all or substantially all of
the business or assets of any Person or the operating division or business unit
of any Person (an “Acquired Asset”) by the Borrower or a Subsidiary, EBITDA with
respect to the Acquired Asset for the four full quarters ending immediately
prior to the acquisition of such Acquired Asset, as reasonably determined by the
Borrower and reasonably acceptable to the Administrative Agent.

“Indebtedness” means, as to any Person at a particular time, all of the
following (without duplication):

(a)        all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b)        any direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), banker’s acceptances, bank
guaranties, surety bonds and similar instruments;

(c)        Intentionally Blank;

 

11



--------------------------------------------------------------------------------

(d)        whether or not so included as liabilities in accordance with GAAP,
all obligations of such Person to pay the deferred purchase price of property or
services except trade accounts payable arising in the ordinary course of
business of such Person, and indebtedness (excluding prepaid interest thereon)
secured by a Lien on property owned or being purchased by such Person (including
indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

(e)        capital leases;

(f)        all Guarantee Obligations of such Person in respect of any of the
foregoing; and

(g)        for the purposes of determining compliance with the applicable
provisions of Sections 7.15 or 7.16, obligations of such Person under Swap
Contracts, and Guarantee Obligations of such Person in respect of Swap
Contracts, but only to the extent of Excess Swap Termination Value. For purposes
of Section 7.15, Indebtedness of the Non-OLP Subsidiaries shall be calculated
quarterly and include the Non-OLP Subsidiaries’ Ratable Share of Excess Swap
Termination Value as of the relevant quarter-end date of determination, and for
purposes of Section 7.16, Indebtedness of the Operating Partnership and the
Operating Partnership Subsidiaries shall be calculated quarterly and include the
Operating Partnership’s and the Operating Partnership Subsidiaries’ Ratable
Share of Excess Swap Termination Value as of the relevant quarter-end date of
determination.

For all purposes hereof, the Indebtedness of any Person shall include, without
duplication, the Indebtedness of any partnership or joint venture in which such
Person is a general partner or a joint venturer, unless such Indebtedness is
expressly made non-recourse to such Person by its governing agreements and
applicable law except for customary exceptions acceptable to the Required
Lenders. The amount of any capital lease as of any date shall be deemed to be
the amount of Attributable Indebtedness in respect thereof as of such date. The
amount of any net obligation under any Swap Contract, and the amount of any
Guarantee Obligations in respect of any Swap Contract, on any date shall be
deemed to be the Swap Termination Value of such Swap Contract as of such date.

“Indemnitees” has the meaning set forth in Section 10.05(a).

“Intercompany Restrictions” has the meaning set forth in Section 7.03(a)(i).

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Fixed Period
Eurodollar Rate Loan exceeds three months, the respective dates that fall every
three months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan, the last Business Day of each
March, June, September and December and the Maturity Date.

 

12



--------------------------------------------------------------------------------

“Interest Period” means, with respect to any Fixed Period Eurodollar Rate Loan,
the period commencing on the date such Fixed Period Eurodollar Rate Loan is
disbursed or converted to or continued as a Fixed Period Eurodollar Rate Loan
and ending on the date one, two, three or six months thereafter, as selected by
the Borrower in its Loan Notice; provided that:

(i)        any Interest Period applicable to any Fixed Period Eurodollar Rate
Loan that would otherwise end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the
immediately preceding Business Day;

(ii)       any Interest Period applicable to any Fixed Period Eurodollar Rate
Loan that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall, subject to the provisions of clause (i) above,
end on the last Business Day of the calendar month at the end of such Interest
Period; and

(iii)      no Interest Period shall extend beyond the Maturity Date.

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such on Schedule 10.02, or such other office or offices as a Lender
may from time to time notify the Borrower and the Administrative Agent.

“Lien” means any mortgage, pledge, hypothecation, collateral assignment,
encumbrance, lien (statutory or other), charge, security interest or any other
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any financing lease having substantially the
same economic effect as any of the foregoing, a deposit arrangement and the
filing of any financing statement under the Uniform Commercial Code or
comparable Laws of any jurisdiction) for a creditor’s claim to be satisfied from
assets or proceeds prior to the claims of other creditors or the owners,
including, if applicable, the interest of a purchaser of accounts receivable but
excluding the title of the lessor under any operating lease.

“Loan” means a loan made by a Lender to Borrower pursuant to Article II of this
Agreement, in the form of a Committed Loan or, if the Borrower elects its
Term-Out option pursuant to Section 2.17, a Term Loan, each of the foregoing
types of Loans being mutually exclusive of the other type of Loan.

 

13



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, each Note, the Fee Letter, each Loan
Notice and each Compliance Certificate.

“Loan Notice” means written or telephonic notice of (a) a Borrowing of Committed
Loans, (b) a conversion of Committed Loans or Term Loans, as the case may be,
from one Type to the other, or (c) a continuation of Committed Loans or Term
Loans, as the case may be, as the same Type, pursuant to Section 2.02(a), which,
if in writing, shall be substantially in the form of Exhibit A or if telephonic,
shall be immediately followed by written notice in the form of Exhibit A;
provided, any such telephone notice shall be irrevocable when given
notwithstanding that it is required to be so confirmed in writing.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, financial condition,
prospects or assets of the Borrower and its consolidated Subsidiaries (other
than the Unrestricted Subsidiaries) taken as a whole; (b) a material impairment
of the ability of the Borrower to pay any Obligation when due or otherwise to
perform its material obligations under this Agreement or any Note; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower of this Agreement or any Note.

“Material Project” means any capital construction or expansion project of the
Borrower or its Subsidiaries, the aggregate capital cost or budgeted capital
cost of which, in each case, including capital costs expended prior to the
acquisition of any such project by the Borrower or its Subsidiaries, as the case
may be, exceeds $25,000,000.00.

“Material Project EBITDA Adjustments” means, with respect to each Material
Project:

(A)      prior to the Commercial Operation Date of such Material Project (but
including the fiscal quarter in which such Commercial Operation Date occurs) a
percentage (based on the then-current completion percentage of such Material
Project) of an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA attributable to such Material Project for the
first 12-month period following the scheduled Commercial Operation Date of such
Material Project (such amount to be determined based on customer contracts
relating to such Material Project (or negotiated settlements in place in
connection with such Material Project which the Borrower has demonstrated to the
reasonable satisfaction of the Administrative Agent have the same effect), the
creditworthiness of the other parties to such contracts, and projected revenues
from such contracts, capital costs and expenses, scheduled Commercial Operation
Date, oil and gas reserve and production estimates, commodity price assumptions
and other factors deemed appropriate by the Administrative Agent) which may, at
the Borrower’s option, be added to Consolidated EBITDA for the fiscal quarter in
which construction or expansion of such Material Project commences and for each
fiscal quarter thereafter until the Commercial Operation Date of such Material
Project (including the fiscal quarter in which such Commercial Operation Date
occurs, but without duplication of any actual Consolidated EBITDA attributable
to such Material Project following such Commercial Operation Date); provided
that if the actual Commercial Operation Date does not occur by the scheduled
Commercial Operation Date (as used in this Agreement, references to “scheduled
Commercial Operation Date” mean the scheduled Commercial Operation Date as
reflected in the request from the Borrower to the Administrative Agent for
approval of the applicable Material Project EBITDA Adjustments),

 

14



--------------------------------------------------------------------------------

then the foregoing amount shall be reduced, for quarters ending after the
scheduled Commercial Operation Date to (but excluding) the first full quarter
after the actual Commercial Operation Date, by the following percentage amounts
depending on the period of delay (based on the actual period of delay or
then-estimated delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer
than 90 days, but not more than 180 days, 25%, (iii) longer than 180 days but
not more than 270 days, 50%, (iv) longer than 270 days but not more than 365
days, 75%, and (v) longer than 365 days, 100%; and

(B)      beginning with the first full fiscal quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
fiscal quarters, an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA attributable to such Material Project (determined
in the same manner set forth in clause (A) above) for the balance of the four
full fiscal quarter period following such Commercial Operation Date, which may,
at the Borrower’s option, be added to actual Consolidated EBITDA for such fiscal
quarters.

Notwithstanding the foregoing:

(i)        no such additions shall be allowed with respect to any Material
Project unless:

(a)        at least 20 days prior to the delivery of any Compliance Certificate
(or such shorter time period as may be agreed by the Administrative Agent) to
the extent Material Project EBITDA Adjustments will be made to Consolidated
EBITDA in determining compliance with Section 7.13, the Borrower shall have
delivered to the Administrative Agent a written request for Material Project
EBITDA Adjustments setting forth (i) the scheduled Commercial Operation Date for
such Material Project, (ii) information regarding such scheduled Commercial
Operation Date sufficient to demonstrate that such date meets the criteria sets
forth in the definition of Commercial Operation Date, (iii) pro forma
projections of Consolidated EBITDA attributable to such Material Project,
(iv) information, as applicable, regarding (A) customer contracts relating to
such Material Project (or negotiated settlements in connection with such
Material Project), (B) the creditworthiness of the other parties to such
contracts or settlements, as the case may be, (C) projected revenues from such
contracts or settlements, as the case may be, (D) projected capital costs and
expenses, (E) oil and gas reserve and production estimates, and (F) commodity
price assumptions, and (v) such other information previously requested by the
Administrative Agent which it reasonably deemed necessary to approve such
Material Project EBITDA Adjustments, and

(b)        prior to the date any Compliance Certificate is required to be
delivered, the Administrative Agent shall have approved (such approval not to be
unreasonably withheld) such projections and shall have received such other
information and documentation as the Administrative Agent may reasonably
request, all in form and substance reasonably satisfactory to the Administrative
Agent, and

(ii)        the aggregate amount of all Material Project EBITDA Adjustments
during any period shall be limited to 25% of the total actual Consolidated
EBITDA for such period (which total actual Consolidated EBITDA shall be
determined without including any Material Project EBITDA Adjustments or any
adjustments for acquisitions pursuant to clause (1) of the definition of Pro
Forma EBITDA).

 

15



--------------------------------------------------------------------------------

“Material Subsidiary” means any Subsidiary that directly or through one or more
Subsidiaries (a) owns assets with a book value equal to 10% or more of the book
value of the consolidated assets of the Borrower, its Consolidated Subsidiaries
and its Consolidated Unrestricted Subsidiaries, (b) contributed 10% or more of
Consolidated Operating Income for any fiscal quarter during the four fiscal
quarters most recently ended of the Borrower, its Consolidated Subsidiaries and
its Consolidated Unrestricted Subsidiaries, or (c) is a “significant subsidiary”
as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated pursuant to
the Securities Act of 1933, as amended, as such Regulation is in effect on any
date of determination. A Subsidiary will be deemed to have become a Material
Subsidiary on either (i) the date of its acquisition or formation, if after
giving effect to such acquisition or formation, it constitutes a Material
Subsidiary, as reasonably determined by the Borrower and reasonably acceptable
to the Administrative Agent, or, if applicable (ii) the 75th day following the
end of each of the first 3 fiscal quarters of the Borrower or the 120th day
following the end of each fiscal year of the Borrower, as applicable, if as of
the immediately preceding quarter-end or year-end, as applicable, and based on
the financial statements prepared for such ending quarterly or annual period, it
constituted a Material Subsidiary, as reasonably determined by the Borrower and
reasonably acceptable to the Administrative Agent.

“Maturity Date” means the earlier of (i) the Scheduled Maturity Date or (ii) the
date upon which the Commitments may be terminated in accordance with the terms
hereof; provided, however, that if the Borrower exercises the Term-Out option
pursuant to Section 2.17, the “Maturity Date” shall mean the Term Loan Maturity
Date.

“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof, or if no such successor, any other debt rating agency
selected by the Borrower and approved by the Required Lenders.

“Mortgage” shall mean, collectively, the mortgage, security agreement and
fixture filings between the Operating Partnership and the Trustee, each dated as
of December 12, 1991, as amended, modified or supplemented from time to time and
in effect, and covering assets located in Illinois, Indiana, Michigan,
Minnesota, New York, North Dakota and Wisconsin.

“Mortgage Note Agreements” shall mean, collectively, those certain Note
Agreements, each dated as of December 12, 1991, between the Operating
Partnership and each of the respective purchasers of the Mortgage Notes, as
amended, modified or supplemented from time to time and in effect.

“Mortgage Notes” shall mean, collectively, the promissory notes aggregating
$310,000,000 principal amount issued pursuant to the Mortgage Note Agreements,
dated December 12, 1991 and executed by the Operating Partnership, together with
and any loan agreement and security documents executed in connection therewith,
any and all instruments given in renewal, extension, modification, or
rearrangement of or in substitution or replacement for any one or more of the
foregoing described promissory notes and other documents, whether given to the
original purchaser thereof (or its designee) or any other Person and other
documents.

 

16



--------------------------------------------------------------------------------

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions.

“Net Tangible Assets” means tangible assets of the Borrower and its Subsidiaries
(for the avoidance of doubt, excluding the Unrestricted Subsidiaries) on a
consolidated basis.

“Non-OLP Consolidated Net Income” means, for any period, the net income of the
Non-OLP Subsidiaries from continuing operations (excluding gains or losses
resulting from mark to market activity as a result of the implementation of
Statement of Financial Accounting Standard 133, as amended) before extraordinary
items (excluding gains or losses from Dispositions of assets) for that period.

“Non-OLP Indebtedness Limitation” has the meaning specified in Section 7.15.

“Non-OLP Inter-Company Indebtedness” means Indebtedness owed by a Non-OLP
Subsidiary to the Borrower or to a Wholly-Owned Non-OLP Subsidiary (other than,
for the avoidance of doubt, an Unrestricted Subsidiary).

“Non-OLP Pro Forma EBITDA” means, for any period, at the time of any
determination thereof, without duplication, (a) Non-OLP Consolidated Net Income,
plus (b) to the extent actually deducted in determining such Non-OLP
Consolidated Net Income, interest expense (and in the case of capital leases the
portion of rent expense that is treated as interest in accordance with GAAP),
income taxes, depreciation and amortization for the Non-OLP Subsidiaries for
such period, calculated on a pro forma basis making adjustments for acquisitions
of any Person or all or substantially all of the business or assets of any other
Person or the operating division or business unit of any Person made during such
period, to the extent not reflected in such Non-OLP Consolidated Net Income.

“Non-OLP Subsidiaries” means Subsidiaries (for the avoidance of doubt, excluding
Unrestricted Subsidiaries) of the Borrower other than the Operating Partnership
and Operating Partnership Subsidiaries.

“Note” means, a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

“Obligations” means all advances to, and debts, liabilities and obligations of
the Borrower arising under any Loan Document, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest that accrues after the commencement by or against the
Borrower of any proceeding under any Debtor Relief Laws naming the Borrower as
the debtor in such proceeding.

“OLP Indebtedness Limitation” has the meaning specified in Section 7.16.

“OLP Inter-Company Indebtedness” means Indebtedness owed by the Operating
Partnership or by an Operating Partnership Subsidiary to the Borrower, to the
Operating Partnership, or to a Wholly-Owned Operating Partnership Subsidiary
(other than, for the avoidance of doubt, an Unrestricted Subsidiary).

 

17



--------------------------------------------------------------------------------

“Operating Partnership” means Enbridge Energy, Limited Partnership, a Delaware
limited partnership, a Subsidiary of the Borrower.

“Operating Partnership Subsidiary” means any Subsidiary (for the avoidance of
doubt, excluding Unrestricted Subsidiaries) of the Operating Partnership.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state of its formation, in each case as amended from time to
time.

“Other Commitment” means, as of any date of determination, the aggregate funding
commitments of the Other Lenders under the Other Credit Agreement as of such
date.

“Other Commitment Utilization Percentage” means, as of any date of
determination, an amount (expressed as a percentage) equal to (a) the aggregate
principal balance of all loans outstanding under the Other Credit Agreement as
of such date divided by (b) the Other Commitment as of such date.

“Other Credit Agreement” means that certain Credit Agreement, dated as of the
Closing Date, among the Borrower, Barclays, as administrative agent, and the
lenders from time to time party.

“Other Lender” means, as of any date of determination, a Person that is a lender
party to the Other Credit Agreement as of such date.

“Outstanding Amount” means with respect to Committed Loans and Term Loans on any
date, the aggregate outstanding principal amount thereof after giving effect to
any borrowings and prepayments or repayments of Committed Loans and Term Loans,
as the case may be, occurring on such date.

“Participant” has the meaning specified in Section 10.07(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA, and in respect of which the Borrower or any ERISA
Affiliate contributes or has an obligation to contribute, or in the case of (or
if such plan were terminated would under Section 4069 of ERISA be deemed to be)
an “employer” as defined in Section 3(5) of ERISA at any time during the
immediately preceding five plan years.

“Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
Governmental Authority.

 

18



--------------------------------------------------------------------------------

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pro Forma EBITDA” means, at the time of any determination thereof, without
duplication, Consolidated EBITDA for the preceding four quarters ending on such
date (the “Subject Period”), calculated on a pro forma basis (1) at the
Borrower’s option, making adjustments for acquisitions of any Person or all or
substantially all of the business or assets of any other Person or the operating
division or business unit of any Person made during such Subject Period, to the
extent not reflected in such Consolidated Net Income, (2) at the Borrower’s
option, making Material Project EBITDA Adjustments and (3) if the aggregate
Disposition Percentage with respect to all sales and other dispositions of
assets by the Borrower or any Subsidiary during such Subject Period exceeds
7.5%, making adjustments for all such sales and dispositions; provided that the
Borrower shall not be permitted to make any adjustment pursuant to the foregoing
clauses (1) and (2) unless such adjustment is also made in the calculation of
Consolidated EBITDA (or equivalent term) under the Syndicated Credit Agreement.
If any Subsidiary is an Excluded Subsidiary on both (i) the last day of a
Subject Period and (ii) on the date (as used in this paragraph, the
“Determination Date”) that is the earlier of (x) the date that the Borrower
delivers a Compliance Certificate pursuant to Section 6.02(b) for such Subject
Period and (y) the date that the Borrower is required to deliver such Compliance
Certificate pursuant to Section 6.02(b), then the net income of such Subsidiary
shall not be included in the calculation of Consolidated Net Income for such
Subject Period and such Subsidiary’s interest expense, income taxes,
depreciation and amortization shall not be added to Consolidated Net Income
pursuant to clause (b) above. If a Subsidiary is not an Excluded Subsidiary on
the last day of the Subject Period, or if such Subsidiary is an Excluded
Subsidiary on the last day of a Subject Period but is no longer an Excluded
Subsidiary on the Determination Date, then such Subsidiary will not be
considered an Excluded Subsidiary during any part of the Subject Period, its net
income will be included in the calculation of Consolidated Net Income for the
Subject Period to the same extent as if it had not been an Excluded Subsidiary
during any part of the Subject Period, and its interest expense, income taxes,
depreciation and amortization will be added to Consolidated Net Income pursuant
to clause (b) above. For the avoidance of doubt, and by way of an example (but
not exhaustive of all other applicable examples), the EBITDA for a Subject
Period which is attributable to a Subsidiary, that at any time during that
Subject Period was an Excluded Subsidiary, shall nonetheless be included in the
Pro Forma EBITDA for such Subject Period if, on either the last day of the
Subject Period or the Determination Date such Subsidiary is, for whatever
reason, no longer an Excluded Subsidiary, including by reason of discharging the
Indebtedness that imposed the applicable Excluded Subsidiary Transfer
Restriction or Excluded Subsidiary Transfer Restrictions or having otherwise
terminated the application of all related provisions that imposed such
restriction or restrictions.

“Pro Rata Share” means, with respect to any Lender at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the Commitment of each
Lender to make Loans has been terminated pursuant to Section 8.02 or if the
Aggregate Commitments have expired (on the Revolving Termination Date or
otherwise), then the Pro Rata Share with respect to each Lender

 

19



--------------------------------------------------------------------------------

at any such time shall be the percentage (carried out to the ninth decimal
place) of the Outstanding Amount of the Loans represented by the outstanding
principal balance of the Loans owing to such Lender. The initial Pro Rata Share
of each Lender is set forth opposite the name of such Lender on Schedule 2.01 or
in the Assignment and Assumption or joinder agreement pursuant to which such
Person becomes a Lender hereunder, as applicable.

“Public Lender” has the meaning specified in Section 6.02.

“Qualifying Subordinated Indebtedness” means unsecured Indebtedness of the
Borrower owing to a Subsidiary or other Affiliate of the Borrower (in each case,
other than an Unrestricted Subsidiary) provided that (i) such Indebtedness has a
maturity date of at least six months subsequent to the Maturity Date,
(ii) interest accruing on such Indebtedness is, at the option of the Borrower
payable not in cash but in additional Indebtedness of like tenor and term,
(iii) no amortization of principal of such Indebtedness is scheduled prior to
the date that is at least six months subsequent to the Scheduled Maturity Date,
(iv) no Subsidiary of the Borrower has any Guarantee Obligation or other
repayment obligation with respect thereto, and (v) such Indebtedness is
expressly subordinated to the Obligations under the Loan Documents pursuant to a
subordination agreement in the form of Exhibit F hereto.

“Ratable Share of Excess Swap Termination Value” means, as of any quarter-end
date of determination:

(a)        for the Non-OLP Subsidiaries, an amount equal to (i) the sum of
(A) the net aggregate Swap Termination Value of all Swap Contracts pursuant to
which any Non-OLP Subsidiary is obligated as a counterparty and (B) the net
aggregate Swap Termination Value of all Swap Contracts for which any Non-OLP
Subsidiary has a Guarantee Obligation, in each case without duplication of any
such Swap Contracts and Guarantee Obligations with respect thereto, divided by
the sum of (A) the net aggregate Swap Termination Value of all Swap Contracts
pursuant to which any Subsidiary is obligated as a counterparty and (B) the net
aggregate Swap Termination Value of all Swap Contracts for which any Subsidiary
has a Guarantee Obligation, in each case without duplication of any such Swap
Contracts and Guarantee Obligations with respect thereto (the “Aggregate
Subsidiary Swap Obligations”), times (ii) the Excess Swap Termination Value as
of such date; and

(b)        for the Operating Partnership and the Operating Partnership
Subsidiaries, an amount equal to (i) the sum of (A) the net aggregate Swap
Termination Value of all Swap Contracts pursuant to which any of the Operating
Partnership or any Operating Partnership Subsidiary is obligated as a
counterparty and (B) the net aggregate Swap Termination Value of all Swap
Contracts for which any of the Operating Partnership or any Operating
Partnership Subsidiary has a Guarantee Obligation, in each case without
duplication of any such Swap Contracts and Guarantee Obligations with respect
thereto, divided by the Aggregate Subsidiary Swap Obligations (as defined in
clause (a) above), times (ii) the Excess Swap Termination Value as of such date.

“Refinancing” means, with respect to any Indebtedness, the extension,
refinancing, renewal, replacement, defeasance or refunding of such Indebtedness.

 

20



--------------------------------------------------------------------------------

“Register” has the meaning set forth in Section 10.07(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, as of any date of determination, Lenders whose Voting
Percentages aggregate to more than 50%.

“Responsible Officer” means the president, chief financial officer, chief
accountant, controller, treasurer, assistant treasurer, secretary or assistant
secretary of the Borrower, the General Partner or the Delegate.

“Restrictive Agreement” has the meaning set forth in Section 6.14(i).

“Revolving Fee Payment Date” means each of (a) the last Business Day of each
March, June, September and December occurring during the period from the Closing
Date through the earlier of the Maturity Date and the Revolving Termination Date
and (b) the earlier of the Maturity Date and the Revolving Termination Date.

“Revolving Termination Date” has the meaning set forth in Section 2.17.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. or any successor to the rating agency business thereof, or if no
such successor, any other debt rating agency selected by the Borrower and
approved by the Required Lenders.

“Scheduled Maturity Date” means April 8, 2010.

“Senior Indenture” means that certain Indenture dated September 15, 1998
providing for the issuance of senior debt securities of the Operating
Partnership, which indenture is between the Operating Partnership, as issuer,
and JPMorgan Chase Bank, N.A., successor to The Chase Manhattan Bank, as
trustee.

“Spread Determination Date” means, (a) as to any Fixed Period Eurodollar Rate
Loan, the day that is two (2) Business Days before the Business Day on which
such Eurodollar Loan is made and the last Business Day of each March, June,
September and December to occur while such Fixed Period Eurodollar Rate Loan is
outstanding, (b) as to any Base Rate Loan, the Business Day on which such Base
Rate Loan is made and the last Business Day of each calendar month to occur
while such Base Rate Loan is outstanding and (c) as to the Undrawn Fee Rate, the
Closing Date and the last Business Day of each calendar month to occur prior to
the earlier of the Maturity Date and the Revolving Termination Date.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than

 

21



--------------------------------------------------------------------------------

securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower. In the definition of “Unrestricted
Subsidiaries”, the term “Subsidiary” means each Subsidiary of the Borrower. In
all other provisions of this Credit Agreement and the other Loan Documents, the
term “Subsidiary” does not include any Unrestricted Subsidiary.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of each Swap Contract, after taking
into account the effect of any netting agreement related to such Swap Contract,
(a) for any date on or after the date there has been an early termination of the
transactions under such Swap Contract and a termination value has been
determined in accordance therewith, such termination value, and (b) for any date
prior to the date referenced in clause (a) the amount determined as the
mark-to-market value for such Swap Contract, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contract (which may include any Lender).

“Syndicated Credit Agreement” means that certain Second Amended and Restated
Credit Agreement, dated as of April 4, 2007, among the Borrower, the lenders
party thereto and Bank of America, N.A., as administrative agent, letter of
credit issuer and swingline lender, and any agreement executed in connection
with the replacement or refinancing of the credit facility evidenced thereby.

“Syndicated Lender” means, as of any date of determination, a Person that is a
lender party to the Syndicated Credit Agreement as of such date.

“Term Loans” means the term loans made by the Lenders pursuant to Section 2.17.

 

22



--------------------------------------------------------------------------------

“Term Loan Maturity Date” means the earlier of (i) the date that is one year
after the Scheduled Maturity Date and (ii) the date upon which amounts payable
under this Agreement are accelerated pursuant to Section 8.02.

“Term-Out” has the meaning set forth in Section 2.17.

“Threshold Amount” means $25,000,000.

“Total Capitalization” means, at any date, the total of (i) Consolidated Funded
Debt plus (ii) Consolidated Net Worth.

“Type” means, with respect to a Committed Loan or a Term Loan, as the case may
be, its character as a Base Rate Loan or a Fixed Period Eurodollar Rate Loan.

“Undrawn Fee Rate” means, for any day, a rate per annum equal to the “Undrawn
Fee Rate” under the Other Credit Agreement for such day; provided, that if for
any reason such rate is not available on such day, the term “Undrawn Fee Rate”
shall mean, for such day, 1.50%. Each change in the Undrawn Fee Rate shall be
effective on and after the applicable Spread Determination Date until the date
immediately preceding the next applicable Spread Determination Date on which the
Undrawn Fee Rate differs from the previously effective Undrawn Fee Rate. If the
Undrawn Fee Rate with respect to any applicable Spread Determination Date cannot
be determined by the Administrative Agent in the manner specified herein, the
Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the Lenders as soon as practicable thereafter, and the Undrawn Fee
Rate for such Spread Determination Date shall be the most recent previously
effective Undrawn Fee Rate determined by the Administrative Agent in the manner
specified herein. It is understood and agreed that the determination of the
Undrawn Fee Rate shall be made solely by the parties to this Agreement and
without claim or other recourse to, or any liability of, any “Indemnitee” under
(and as defined in) the Other Credit Agreement.

“Unrestricted Subsidiaries” means any Subsidiary of the Borrower that is
designated to the Administrative Agent in writing by the Borrower as an
Unrestricted Subsidiary after the date hereof; provided, however, that no
Subsidiary may be designated as an Unrestricted Subsidiary if, (i) on the
effective date of designation, a Default or Event of Default has occurred and is
continuing, (ii) the creation, formation or acquisition of such Subsidiary would
not otherwise be permitted under Section 7.04 hereof, (iii) the creation,
acquisition or formation of such Subsidiary would not be permitted under the
Mortgage Note Agreements or any other material contract or agreement to which
the Borrower is a party, or (iv) based on the financial statements most recently
delivered pursuant to Section 6.01 or the good faith determination by the
Borrower, such Subsidiary is a Material Subsidiary. If an Unrestricted
Subsidiary becomes a Material Subsidiary, such Subsidiary shall no longer be
deemed an Unrestricted Subsidiary.

“Voting Percentage” means, as to any Lender, (a) at any time when the
Commitments are in effect, such Lender’s Pro Rata Share and (b) at any time
after the termination of the Commitments, the percentage (carried out to the
ninth decimal place) which the sum of the Outstanding Amount of such Lender’s
Loans then constitutes of the Outstanding Amount of all Loans; provided,
however, that if any Lender has failed to fund any portion of the Loans required

 

23



--------------------------------------------------------------------------------

to be funded by it hereunder, such Lender’s Voting Percentage shall be deemed to
be zero percent (0%), and the respective Pro Rata Shares and Voting Percentages
of the other Lenders shall be recomputed for purposes of this definition and the
definition of “Required Lenders” without regard to such Lender’s Commitment or
the outstanding amount of its Loans.

“Wholly-Owned” when used to describe a Subsidiary of any Person means that all
of the equity of such Subsidiary is wholly owned by such Person, either directly
or indirectly through another wholly-owned Subsidiary of such Person.

1.02    Other Interpretive Provisions.

(a)       The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.

(b)       (i)       The words “herein” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

   (ii)      Unless otherwise specified herein, Article, Section, Exhibit and
Schedule references are to this Agreement.

   (iii)     The term “including” is by way of example and not limitation.

   (iv)     The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced.

   (v)      The verb “continue”, and its usage in correlative forms, with
reference to a Default or an Event of Default, shall mean that such Default or
Event of Default has occurred and continues and, if applicable, after the
passage of the applicable notice or cure period continues uncured, unwaived or
otherwise unremedied, or with respect to the event or circumstance giving rise
thereto, and after the passage of the applicable notice or cure period,
continues uncured, unwaived or otherwise unremedied.

   In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

   Section headings herein and the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

 

24



--------------------------------------------------------------------------------

1.04    Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

1.05    References to Agreements and Laws.

Unless otherwise expressly provided herein, (a) references to documents
(including the Loan Documents) shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document, and
(b) references to any Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law.

1.06    Intentionally Blank.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01    Committed Loans.

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each, a “Committed Loan”) to the Borrower from time to
time on any Business Day during the period from the Closing Date to the Maturity
Date (or, if earlier, the Revolving Termination Date); provided, however, that
after giving effect to any Borrowing, (i) the aggregate Outstanding Amount of
all Loans shall not exceed the Aggregate Commitments, and (ii) the aggregate
Outstanding Amount of the Committed Loans of any Lender shall not exceed such
Lender’s Commitment. Within the limits of each Lender’s Commitment, and subject
to the other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.06, and reborrow under this Section 2.01.
Committed Loans may be Base Rate Loans or Fixed Period Eurodollar Rate Loans, as
further provided herein.

2.02    Borrowings, Conversions and Continuations of Committed Loans.

(a)       Each Borrowing, each conversion of Committed Loans or Term Loans, as
the case may be, from one Type to the other, and each continuation of Committed
Loans or Term Loans, as the case may be, as the same Type shall be made upon the
relevant Borrower’s irrevocable notice to the Administrative Agent. Each such
notice must be received by the Administrative Agent not later than 11:00 a.m.,
New York time, (i) three Business Days prior to the requested date of any such
Borrowing of, conversion to or continuation of any such Fixed Period Eurodollar
Rate Loans or of any conversion of any such Fixed Period Eurodollar Rate Loans
to Base Rate Loans, and (ii) on the requested date of any Borrowing of Committed
Base

 

25



--------------------------------------------------------------------------------

Rate Loans. Each Borrowing of, conversion to or continuation of any such Fixed
Period Eurodollar Rate Loans shall be in a principal amount of $10,000,000 or a
whole multiple of $1,000,000 in excess thereof. Each Borrowing of or conversion
to any such Base Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof. Each Loan Notice shall specify
(i) whether the Borrower is requesting a Borrowing, a conversion of Committed
Loans or Term Loans, as the case may be, from one Type to the other, or a
continuation of Committed Loans or Term Loans, as the case may be, as the same
Type, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Committed Loans or Term Loans, as the case may be, to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Committed
Loans or Term Loans, as the case may be, are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Committed Loan or Term Loan, as the case may
be, in a Loan Notice or if the Borrower fails to give a timely notice requesting
a conversion or continuation, then the applicable Committed Loans or Term Loans,
as the case may be, shall be made or continued as, or converted to, Base Rate
Loans. Any such automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Fixed Period Eurodollar Rate Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of Fixed Period Eurodollar Rate
Loans in any such Loan Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month.

(b)       Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of its Pro Rata Share of the applicable Committed
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Committed Loan available to the Administrative Agent in immediately available
funds at the Administrative Agent’s Office not later than 1:00 p.m., New York
time, on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of the Administrative Agent with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to the Administrative Agent by the
Borrower.

(c)       Except as otherwise provided herein, a Fixed Period Eurodollar Rate
Loan may be continued or converted only on the last day of the Interest Period
for such Fixed Period Eurodollar Rate Loan. During the existence of a Default or
Event of Default, no Loans may be requested as, converted to or continued as
Fixed Period Eurodollar Rate Loans without the consent of the Required Lenders,
and the Required Lenders may demand that any or all of the then outstanding
Fixed Period Eurodollar Rate Loans be converted to Base Rate Loans at the end of
the respective Interest Periods therefor, if at the end of such periods, a
Default or an Event of Default is then in existence.

(d)       The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Fixed Period Eurodollar Rate Loan
upon determination of such

 

26



--------------------------------------------------------------------------------

interest rate. The determination of the Fixed Period Eurodollar Rate by the
Administrative Agent shall be conclusive in the absence of manifest error. The
Administrative Agent shall notify the Borrower and the Lenders of any change in
its referenced prime rate used in determining the Base Rate promptly following
the public announcement of such change.

(e)      After giving effect to all Borrowings, all conversions of Committed
Loans or Term Loans, as the case may be, from one Type to the other, and all
continuations of Committed Loans or Term Loans, as the case may be, as the same
Type, there shall not be more than 5 Interest Periods in effect with respect to
Committed Loans or Term Loans, as the case may be.

2.03    Intentionally Blank.

2.04    Intentionally Blank.

2.05    Intentionally Blank.

2.06    Prepayments.

(a)      The Borrower may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Committed Loans or Term Loans, as the
case may be, in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m., New York time, (A) three Business Days prior to any date of
prepayment of Fixed Period Eurodollar Rate Loans, and (B) one Business Day prior
to any date of prepayment of Base Rate Loans; (ii) any prepayment of Fixed
Period Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof. Each such notice shall specify the date and amount
of such prepayment and the Type(s) of Loans to be prepaid. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of such Lender’s Pro Rata Share of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of Fixed Period Eurodollar Rate Loans shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.05. Each such prepayment shall be applied to the Committed Loans or
Term Loans, as the case may be, of the Lenders in accordance with their
respective Pro Rata Shares.

(b)      If for any reason the Outstanding Amount of all Loans at any time
exceeds the Aggregate Commitments then in effect, the Borrower shall immediately
prepay its Loans in an aggregate amount equal to such excess. In addition, upon
each increase in the Other Commitment pursuant to Section 2.16 of the Other
Credit Agreement, the Borrower shall borrow an amount thereunder, not to exceed
the amount of such increase, on or within three Business Days (as such term is
defined in the Other Credit Agreement) following the effective date of such
increase (or such later date as the Administrative Agent (as such term is
defined in the Other Agreement) shall agree) and shall apply the proceeds
thereof so that after giving effect to such borrowing and application of
proceeds, the Aggregate Commitment Utilization Percentage and the Other
Commitment Utilization Percentage shall be substantially the same, unless the
Lenders have otherwise agreed.

 

27



--------------------------------------------------------------------------------

2.07    Reduction or Termination of Commitments.

The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments, or permanently reduce the Aggregate Commitments to an
amount not less than the then Outstanding Amount of all Loans; provided that
(i) any such notice shall be received by the Administrative Agent not later than
11:00 a.m., five Business Days prior to the date of termination or reduction,
and (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof. The
Administrative Agent shall promptly notify the Lenders of any such notice of
reduction or termination of the Aggregate Commitments. Once reduced in
accordance with this Section, the Aggregate Commitments may not be increased.
Any reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Pro Rata Share. All undrawn fees and funding fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, upon each increase in the Other Commitment pursuant to Section 2.16 of
the Other Credit Agreement, the Aggregate Commitments automatically, without
further act, shall permanently be reduced by the amount of each such increase,
and shall not thereafter be reinstated.

2.08    Repayment of Loans.

The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Loans outstanding on such date which were made to it.

2.09    Interest.

(a)       Subject to the provisions of subsection (b) below, (i) each Fixed
Period Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the Fixed
Period Eurodollar Rate for such Interest Period plus the Applicable Rate; and
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate.

(b)       In the event any amount due hereunder or under any other Loan Document
(including, without limitation, any interest payment) is not paid when due
(whether by acceleration or otherwise), the Borrower shall pay interest on such
unpaid amount (including, without limitation, interest on interest) at a
fluctuating interest rate per annum equal to the Default Rate to the fullest
extent permitted by applicable Law. Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

(c)       Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

28



--------------------------------------------------------------------------------

2.10    Fees.

(a)      Revolving Period Fees.

(i)       Undrawn Fee. The Borrower shall pay to the Administrative Agent, for
the account of each Lender in accordance with its Pro Rata Share, an undrawn fee
equal to the Undrawn Fee Rate multiplied by the actual daily amount by which the
Aggregate Commitments exceed the Outstanding Amount of the Loans. The undrawn
fee shall accrue at all times from the Closing Date until the earlier of the
Maturity Date and the Revolving Termination Date and shall be due and payable
quarterly in arrears on each Revolving Fee Payment Date. The undrawn fee shall
be calculated quarterly in arrears, and if there is any change in the Undrawn
Fee Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Undrawn Fee Rate separately for each period during such
quarter that such Undrawn Fee Rate was in effect. The undrawn fee shall accrue
at all times during which it is applicable, including at any such time during
which one or more of the conditions in Article IV is not met. Notwithstanding
anything in this paragraph to the contrary, the undrawn fee shall cease to
accrue on and shall not be payable by Borrower with respect to the unfunded
portion of the Commitment of any Lender if such Lender has failed to fund any
portion of its Committed Loans within one Business Day following the date
required to be funded by it hereunder.

(ii)       Funding Fee. The Borrower shall pay to the Administrative Agent, for
the account of each Lender in accordance with its Pro Rata Share, on each
Revolving Fee Payment Date, a funding fee equal to 1.00% multiplied by the
average aggregate Outstanding Amount of the Loans during the period from the
previous Revolving Fee Payment Date (or, in the case of the first Revolving Fee
Payment Date, the Closing Date) through such Revolving Fee Payment Date;
provided, that in the case of the first and last Revolving Fee Payment Date,
such amount shall be pro rated to the extent such period is less than a full
calendar quarter.

(b)       Term-Out Period Fees.

(i)       Term-Out Fee. If the Borrower exercises its option to Term-Out
pursuant to Section 2.17, then on the Revolving Termination Date, Borrower shall
pay to the Administrative Agent, for the account of each Lender in accordance
with its Pro Rata Share, an amount equal to 2.00% multiplied by the Outstanding
Amount of Loans as of such date.

(ii)       Duration Fee. If the Borrower has exercised its option to Term-Out
pursuant to Section 2.17, then Borrower shall pay to the Administrative Agent,
for the account of each Lender in accordance with its Pro Rata Share (i) on the
90th day after the Revolving Termination Date, a fee in an amount equal to 0.50%
multiplied by the Outstanding Amount of the Loans (if any) as of such date,
(ii) on the 180th day after the Revolving Termination Date, a fee in an amount
equal to 0.75% multiplied by the

 

29



--------------------------------------------------------------------------------

Outstanding Amount of the Loans (if any) as of such date, and (iii) on the 270th
day after the Revolving Termination Date, a fee in an amount equal to 1.00%
multiplied by the Outstanding Amount of the Loans (if any) as of such date.

(c)       Other Fees. The Borrower shall pay to EUS, for its own account, fees
in the amounts and at the times specified in the letter agreement, dated
April 9, 2009 (the “Fee Letter”), among the Borrower and EUS.

2.11    Computation of Interest and Fees.

Computation of interest on Base Rate Loans shall be calculated on the basis of a
year of 365 or 366 days, as the case may be, and the actual number of days
elapsed. Computation of all other types of interest and all fees shall be
calculated on the basis of a year of 360 days and the actual number of days
elapsed, which results in a higher yield to the payee thereof than a method
based on a year of 365 or 366 days. Interest shall accrue on each Loan for the
day on which the Loan is made, and shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid, provided that
any Loan that is repaid on the same day on which it is made shall bear interest
for one day.

2.12    Evidence of Debt.

The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each such Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by such Lenders to the
Borrower and the interest and payments thereon. Any failure so to record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the Loans. In
the event of any conflict between the accounts and records maintained by any
such Lender, as the case may be, and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall be presumed to be prima facie evidence of such
matters absent manifest error. Upon the request of any such Lender, made through
the Administrative Agent, such Lender’s Loans may be evidenced by a Note, in
addition to such accounts or records. Each such Lender may attach schedules to
its Note and endorse thereon the date, Type (if applicable), amount and maturity
of the applicable Loans and payments with respect thereto.

2.13    Payments Generally.

(a)       All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 12:00 noon,
New York time, on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Pro Rata Share (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All

 

30



--------------------------------------------------------------------------------

payments received by the Administrative Agent after 12:00 noon, New York time,
shall be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.

(b)       Subject to the definition of “Interest Period,” if any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

(c)       If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all Obligations then due hereunder, such funds
shall be applied (i) first, toward Obligations in respect of any cost or expense
reimbursements (including Attorney Costs and amounts payable under Article III),
fees and indemnities then due hereunder to the Administrative Agent,
(ii) second, toward Obligations in respect of any cost or expense reimbursements
(including Attorney Costs and amounts payable under Article III), fees and
indemnities then due hereunder to the Lenders, ratably among the parties
entitled thereto in accordance with such amounts then due to such parties,
(iii) third, toward repayment of interest then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest then due to
such parties, (iv) fourth, toward repayment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties and (v) fifth, to all other Obligations then
due hereunder, ratably among the parties entitled thereto in accordance with
such amounts then due to such parties.

(d)       (i)       Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing of Fixed Period
Eurodollar Rate Loans (or, in the case of any Borrowing of Base Rate Committed
Loans, prior to 12:00 noon on the date of such Borrowing) that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Borrowing of Base Rate Loans, that such Lender has made such share available
in accordance with and at the time required by Section 2.02) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the greater of (A) the Federal Funds Rate
from time to time in effect and (B) a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Committed Loan included in the applicable Borrowing. If such Lender
does not pay such amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent may make a demand therefor upon the Borrower,
and the Borrower shall pay (subject to its recoupment rights from and remedies
against such defaulting Lender of any breakage costs paid by the Borrower when
repaying such amount) such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the

 

31



--------------------------------------------------------------------------------

applicable Borrowing. Nothing herein shall be deemed to relieve any Lender from
its obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.

(ii)       Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender with respect to any amount
owing under this subsection (d) shall be conclusive, absent manifest error.

(e)       If any Lender makes available to the Administrative Agent funds for
any Loan to be made by such Lender as provided in the foregoing provisions of
this Article II, and the conditions to the applicable Credit Extension set forth
in Article IV are not satisfied or waived in accordance with the terms hereof,
the Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(f)       The obligations of the Lenders hereunder to make Committed Loans and
to make payments pursuant to Section 10.05(b) are several and not joint. The
failure of any Lender to make any Committed Loan or to make any payment under
Section 10.05(b) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its
Committed Loan or to make its payment under Section 10.05(b).

(g)       Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.14    Sharing of Payments.

If, other than as expressly provided elsewhere herein, any Lender shall obtain
on account of the Committed Loans or Term Loans, as the case may be, made by it,
any payment (whether voluntary, involuntary, through the exercise of any right
of set-off, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such

 

32



--------------------------------------------------------------------------------

participations in the Committed Loans or Term Loans, as the case may be, made by
them as shall be necessary to cause such purchasing Lender to share the excess
payment in respect of such Committed Loan or Term Loans, as the case may be, or
such participations, as the case may be, pro rata with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender, such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section and will in each case notify the
Lenders following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section shall from and after such purchase have
the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

2.15    Intentionally Blank.

2.16    Intentionally Blank.

2.17    Term-Out Option.

(a)       Provided no Default or Event of Default has occurred and is
continuing, the Borrower may, upon prior written notice to the Administrative
Agent sent not earlier than 60 days prior to, nor later than 10 days prior to,
the Scheduled Maturity Date, elect to have the principal balance of the Loans
outstanding on the Scheduled Maturity Date (the “Revolving Termination Date”)
continued to the Term Loan Maturity Date as non-revolving Term Loans (the
“Term-Out”). As a condition precedent to the Term-Out, the Borrower shall
deliver to the Administrative Agent a certificate of the Borrower dated as of
the Revolving Termination Date signed by a Responsible Officer of the Borrower
(A) certifying and attaching the resolutions adopted by the Borrower approving
or consenting to such Term-Out, and (B) certifying that as of the Revolving
Termination Date, (1) the representations and warranties contained in Article V
and the other Loan Documents are true and correct in all material respects on
and as of the Revolving Termination Date, except to the extent that such
representations and warranties specifically refer to a different date, in which
case they are true and correct as of such date, (2) since the date of the
Audited Financial Statements to the Revolving Termination Date, there has been
no event or circumstance that has, or could reasonably be expected to have, a
Material Adverse Effect, (3) except as specifically disclosed in Schedule 5.06,
and matters covered by insurance or indemnification agreements, as of the
Revolving Termination Date, there are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower after investigation,
overtly threatened, at law, in equity, in arbitration or before any Governmental

 

33



--------------------------------------------------------------------------------

Authority, by or against the Borrower or any of the Borrower’s Subsidiaries or
Unrestricted Subsidiaries or against any of their properties or revenues of
which there is a reasonable possibility of a determination adverse to such
Person and which, if determined adversely, could reasonably be expected to have
a Material Adverse Effect, and (4) no Default or Event of Default exists.

(b)       From and after the Revolving Termination Date, the Borrower may prepay
hereunder, without premium or penalty (subject to payment of amounts due, if
any, pursuant to Section 3.05), but not reborrow, the outstanding Term Loans.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes.

(a)       Any and all payments by the Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its net
income, and franchise taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the Laws of which the
Administrative Agent or such Lender, as the case may be, is organized or
maintains a lending office (all such non-excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities being hereinafter referred to as “Taxes”). If the Borrower shall be
required by any Laws to deduct any Taxes from or in respect of any sum payable
under any Loan Document to the Administrative Agent or any Lender, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section), the Administrative Agent and such Lender each receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions, (iii) the Borrower shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) within 30 days after the date of such
payment, the Borrower shall furnish to the Administrative Agent (which shall
forward the same to such Lender) the original or a certified copy of a receipt
evidencing payment thereof.

(b)       In addition, the Borrower agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies (but specifically excluding all other United States
federal taxes, other than withholding taxes, unless such exclusion is not
required as a condition for an exemption from reporting requirements under
Sections 6011, 6111, or 6112 of the Code) which arise from any payment made by
it under any Loan Document or from its execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, any Loan Document
to which it is a party (hereinafter referred to as “Other Taxes”).

(c)       If the Borrower shall be required to deduct or pay any Taxes or Other
Taxes from or in respect of any sum payable under any Loan Document to which it
is a party to the

 

34



--------------------------------------------------------------------------------

Administrative Agent or any Lender, the Borrower shall also pay to the
Administrative Agent (for the account of such Lender) or to such Lender, at the
time interest is paid, such additional amount that such Lender specifies as
necessary to preserve the after-tax yield (after factoring in all taxes,
including taxes imposed on or measured by net income) such Lender would have
received if such Taxes or Other Taxes had not been imposed.

(d)       In respect of related Obligations owed by it, the Borrower agrees to
indemnify the Administrative Agent and each Lender for (i) the full amount of
Taxes and Other Taxes (including any Taxes or Other Taxes imposed or asserted by
any jurisdiction on amounts payable under this Section) paid by the
Administrative Agent and such Lender, (ii) amounts payable under Section 3.01(c)
and (iii) any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto, in each case whether or not such Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Payment under this subsection (d) shall be made within
30 days after the date the Lender or the Administrative Agent makes a demand
therefor which demand shall be accompanied by a certificate setting forth in
reasonable detail the amounts demanded, the basis therefor and the calculations
in respect thereto.

3.02    Illegality.

If any Lender determines that any Law enacted, construed or announced after the
Closing Date has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for any Lender or its applicable Lending Office to
make, maintain or fund Fixed Period Eurodollar Rate Loans, or materially
restricts the authority of such Lender to purchase or sell, or to take deposits
of, Dollars in the applicable offshore Dollar market, or to determine or charge
interest rates based upon the Fixed Period Eurodollar Rate, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, any
obligation of such Lender to make or continue Fixed Period Eurodollar Rate Loans
or to convert Base Rate Loans to Fixed Period Eurodollar Rate Loans shall be
suspended until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all Fixed
Period Eurodollar Rate Loans of such Lender to Base Rate Loans, either on the
last day of the Interest Period thereof, if such Lender may lawfully continue to
maintain such Fixed Period Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Fixed Period Eurodollar
Rate Loans. Upon any such prepayment or conversion, the Borrower shall also pay
interest on the amount so prepaid or converted. If any such Law, or change
therein, shall only affect a portion of such Lender’s obligations under this
Agreement which is, in the opinion of such Lender and the Administrative Agent,
severable from the remainder of this Agreement so that the remainder of this
Agreement may be continued in full force and effect without otherwise affecting
any of the obligations of the Administrative Agent, the other Lenders or the
Borrower, such Lender shall only declare its obligations under that portion so
terminated. Each Lender agrees to designate a different Lending Office if such
designation will avoid the need for such notice and will not, in the good faith
judgment of such Lender, otherwise be disadvantageous to such Lender.

 

35



--------------------------------------------------------------------------------

3.03    Inability to Determine Rates.

If the Administrative Agent determines in connection with any request for a
Fixed Period Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the applicable
offshore Dollar market for the applicable amount and Interest Period of such
Fixed Period Eurodollar Rate Loan, (b) adequate and reasonable means do not
exist for determining the Fixed Period Eurodollar Rate for such Fixed Period
Eurodollar Rate Loan, or (c) the Fixed Period Eurodollar Rate for such Fixed
Period Eurodollar Rate Loan does not adequately and fairly reflect the cost to
the Lenders of funding such Fixed Period Eurodollar Rate Loan, the
Administrative Agent will promptly notify the Borrower and all Lenders.
Thereafter, the obligation of the Lenders to make or maintain Fixed Period
Eurodollar Rate Loans shall be suspended until the Administrative Agent revokes
such notice. Upon receipt of such notice, the Borrower may, without liability
for any attendant breakage costs, revoke any pending request for a Borrowing,
conversion or continuation of Fixed Period Eurodollar Rate Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

3.04    Increased Cost and Reduced Return; Capital Adequacy Reserves on Fixed
Period Eurodollar Rate Loans.

(a)      If any Lender determines that as a result of the introduction of, or
any change in, or in the interpretation of, any Law, in each case on or after
the Closing Date, or such Lender’s compliance therewith, there shall be any
increase in the cost to such Lender of agreeing to make or making, funding or
maintaining Fixed Period Eurodollar Rate Loans, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing
(excluding for purposes of this subsection (a) any such increased costs or
reduction in amount resulting from (i) Taxes or Other Taxes (as to which
Section 3.01 shall govern), (ii) changes in the basis of taxation of overall net
income or overall gross income by the United States or any foreign jurisdiction
or any political subdivision of either thereof under the Laws of which such
Lender is organized or has its Lending Office, and (iii) reserve requirements
contemplated by Section 3.04(c)), then from time to time upon demand of such
Lender (with a copy of such demand to the Administrative Agent), the Borrower
shall pay to such Lender such additional amounts as will compensate such Lender
for such increased cost or reduction.

(b)      If any Lender determines that the introduction of any Law regarding
capital adequacy or any change therein or in the interpretation thereof, or
compliance by such Lender (or its Lending Office) therewith, has the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of such Lender’s obligations hereunder
(taking into consideration its policies with respect to capital adequacy and
such Lender’s desired return on capital), then from time to time upon demand of
such Lender (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such reduction.

(c)      The Borrower shall pay to each Lender, as long as such Lender shall be
required under regulations of the Board to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits,
additional costs on the unpaid principal amount of each Fixed Period Eurodollar
Rate Loan equal to the actual costs of such reserves allocated to

 

36



--------------------------------------------------------------------------------

such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 15 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 15 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 15 days from receipt of such notice.

(d)      Each Lender agrees that it will not claim, and that it shall not be
entitled to claim, from the Borrower the payment of any of the amounts referred
to in this Section 3.04 (i) if it is not generally claiming similar compensation
from its other similar customers in similar circumstances and (ii) unless the
relevant introduction or change affects all banks and other financial
institutions substantially similar to such Lender having regard to the size,
business activities and regulatory capital of such banks and other financial
institutions, but excluding differences based solely on the residency of Persons
controlling such banks or other financial institutions. In addition, each Lender
shall use its reasonable efforts to reduce the amount it requests pursuant to
Section 3.04, including using its reasonable efforts to not assign or transfer
any Loan to any Person if such assignment or transfer would or would be likely
to increase the amount of such amounts payable; provided, however, such Lender
shall have no obligation to take or omit to take any action that such Lender in
its good faith judgment believes would be disadvantageous to it. Each amount
required to be paid to any Lender pursuant to this Section 3.04 shall be
accompanied by a certificate of the requisite Lender setting forth in reasonable
detail the amount owed, the basis therefor and the calculations in respect
thereto.

(e)      Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 90 days prior to the date that such Lender
notifies the Borrower of the circumstances giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the introduction of Law or change in (or change in
interpretation of ) Law giving rise to such increased costs or reductions is
retroactive, then the 90-day period referred to above shall be extended to
include the period of retroactive effect thereof.

3.05    Funding Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time (which demand shall be accompanied by a certificate of such demanding
Lender setting forth in reasonable detail the amount demanded, the bases
therefor and the calculations in respect thereto), the Borrower to whom the
subject Loan was made shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a)      any continuation, conversion, payment or prepayment of any Loan made to
such Borrower other than a Base Rate Loan on a day other than the last day of
the Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

 

37



--------------------------------------------------------------------------------

(b)      any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan made
to the Borrower other than a Base Rate Loan on the date or in the amount
notified by the Borrower; or

(c)      any assignment of a Fixed Period Eurodollar Rate Loan on a day other
than the last day of the Interest Period as a result of a request by the
Borrower pursuant to Section 10.16;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Fixed Period
Eurodollar Rate Loan made by it at the Fixed Period Eurodollar Rate for such
Loan by a matching deposit or other borrowing in the applicable offshore Dollar
interbank market for a comparable amount and for a comparable period, whether or
not such Fixed Period Eurodollar Rate Loan was in fact so funded.

3.06    Matters Applicable to all Requests for Compensation.

(a)      A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth in reasonable detail the
additional amount or amounts to be paid to it hereunder and such other
information as otherwise specified in this Article III shall be conclusive in
the absence of manifest error. In determining such amount, the Administrative
Agent or such Lender may use any reasonable averaging and attribution methods
customarily used by it in comparable circumstances.

(b)      Upon any Lender’s making a claim for compensation under Section 3.01 or
3.04, the Borrower may remove or replace such Lender in accordance with
Section 10.16.

3.07    Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Commitments and payment in full of all the other Obligations.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01    Conditions of Initial Credit Extension.

The obligation of each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:

(a)      The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
Borrower, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent:

(i)      executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

 

38



--------------------------------------------------------------------------------

(ii)      a Note executed by the Borrower in favor of each Lender requesting a
Note, each in a principal amount equal to such Lender’s Commitment;

(iii)     the Audited Financial Statements;

(iv)     such certificates of resolutions or other action, incumbency
certificates and/or other certificates of a Responsible Officer as the
Administrative Agent may require to establish the identities of and verify the
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which the Borrower is a party;

(v)      such evidence as the Administrative Agent may reasonably require to
verify that the Borrower is duly organized or formed, validly existing, in good
standing and qualified to engage in business in each jurisdiction in which it is
required to be qualified to engage in business, including a certified copy of
the Borrower’s Organization Documents, certificates of good standing and/or
qualification to engage in business and tax clearance certificates;

(vi)      a certificate signed by a Responsible Officer certifying (A) that the
conditions specified in Sections 4.02(a), (b) and (c) have been satisfied,
(B) that there has been no event or circumstance since the date of the Audited
Financial Statements which has or could be reasonably expected to have a
Material Adverse Effect, (C) the current Debt Ratings and (D) the properties of
the Borrower and its Material Subsidiaries are insured with financially sound
and reputable insurance companies in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Borrower and
its Subsidiaries operate;

(vii)     an opinion of counsel to the Borrower substantially in the form of
Exhibit E;

(viii)    a copy of the Other Credit Agreement duly executed by each party
thereto evidencing an Other Commitment, on the Closing Date, in an amount equal
to (A) $350,000,000 minus (B) the amount of the Aggregate Commitments in effect
on the Closing Date, together with evidence reasonably satisfactory to the
Administrative Agent that all conditions precedent to the effectiveness thereof
have been satisfied; and

(ix)     such other assurances, certificates, documents, consents or opinions as
the Administrative Agent or the Required Lenders reasonably may require.

(b)      Any fees required to be paid on or before the Closing Date shall have
been paid.

 

39



--------------------------------------------------------------------------------

(c)      Unless waived by the Administrative Agent, the Borrower shall have paid
all Attorney Costs of the Administrative Agent to the extent invoiced prior to
or on the Closing Date, plus such additional amounts of Attorney Costs as shall
constitute its reasonable estimate of Attorney Costs incurred or to be incurred
by it through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent).

4.02    Conditions to all Credit Extensions.

The obligation of each Lender to honor any Loan Notice (other than a Loan Notice
requesting only a conversion of Committed Loans or Term Loans, as the case may
be, to the other Type, or a continuation of Fixed Period Eurodollar Rate Loans
as the same Type) is subject to the following conditions precedent:

(a)      The representations and warranties of the Borrower contained in Article
V, or which are contained in any Loan Document furnished by the Borrower at any
time under or in connection herewith, shall be true and correct on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to a different date, in which case they shall
be true and correct as of such date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

(b)      No Default or Event of Default shall exist, or would result from such
proposed Credit Extension.

(c)      After giving effect to such Credit Extension and the application of the
proceeds thereof, the Other Commitment Utilization Percentage shall not exceed
the Aggregate Commitment Utilization Percentage.

(d)      The Administrative Agent shall have received a Loan Notice in
accordance with the requirements hereof.

Each Loan Notice submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
through (c) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants as set forth below:

5.01    Existence, Qualification and Power; Compliance with Laws.

(a)      The General Partner is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and is qualified
and is in good standing as a foreign Person for the transaction of business in
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification and in which the

 

40



--------------------------------------------------------------------------------

failure so to qualify could not reasonably be expected to have a Material
Adverse Effect, which jurisdictions, as of the Closing Date, are the States of
Illinois, Indiana, Michigan, Minnesota, New York, North Dakota, Wisconsin, and
Texas.

(b)      The Borrower is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization and is duly qualified and
in good standing as a foreign Person in each jurisdiction where its ownership,
lease or operation of property or the conduct of its business requires such
qualification and in which the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect. As of the Closing Date, the General
Partner is the sole general partner of, and owns a 2.0% general partner interest
in, the Borrower. As of the Closing Date, the Borrower does not have any
Subsidiaries or Unrestricted Subsidiaries or own any equity interests in any
Person other than those Subsidiaries and Unrestricted Subsidiaries and equity
interests of the type listed in Schedule 5.13 hereto.

(c)      The Operating Partnership is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization and is duly
qualified and in good standing as a foreign Person for the transaction of
business in each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification and in which
the failure so to qualify could not reasonably be expected to have a Material
Adverse Effect, which jurisdictions, as of the Closing Date, are the States of
Illinois, Indiana, Michigan, Minnesota, New York, North Dakota, Wisconsin and
Texas. As of the Closing Date, the Operating Partnership’s general partners are
Enbridge Pipelines (Lakehead) L.L.C. and Enbridge Pipelines (Wisconsin) Inc.,
each of which owns a 0.0005% general partner interest in the Operating
Partnership, and the only limited partner of the Operating Partnership is the
Borrower, which owns a 99.999% limited partner interest in the Operating
Partnership. As of the Closing Date, the Operating Partnership does not have any
Subsidiaries or Unrestricted Subsidiaries or own any equity interests in any
Person, other than those Subsidiaries and Unrestricted Subsidiaries and equity
interests of the types listed in Schedule 5.13 hereto.

(d)      The Borrower has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to own its assets,
carry on its business and to execute, deliver, and perform its obligations under
the Loan Documents to which it is a party.

(e)      Intentionally Blank.

(f)      The Borrower is in compliance with all Laws, except in each case
referred to in clause (d) or this clause (f), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.

5.02    Authorization; No Contravention.

The execution, delivery and performance by the Borrower of each Loan Document
has been duly authorized by all necessary corporate or other organizational
action, and does not and will not (a) violate the terms of any of the Borrower’s
Organization Documents, (b) result in any breach of, constitute a default under,
or require, pursuant to the express provisions thereof, the creation of any
consensual Lien on the properties of the Borrower under, any Contractual
Obligation to which the Borrower is a party or any order, injunction, writ or
decree of any

 

41



--------------------------------------------------------------------------------

Governmental Authority to which the Borrower or its property is subject, or
(c) violate any Law, in each case with respect to the preceding clauses
(a) through (c), which would reasonably be expected to have a Material Adverse
Effect.

5.03    Governmental Authorization.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority is required to be obtained or
made by the Borrower by any material statutory law or regulation applicable to
it as a condition to the execution, delivery or performance by, or enforcement
against, the Borrower of any Loan Document.

5.04    Binding Effect.

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by the Borrower. This Agreement
constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, subject as to enforcement to bankruptcy,
insolvency, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

5.05    Financial Statements; No Material Adverse Effect.

(a)      The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries and Unrestricted Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) together with the
footnotes thereto, reflect all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries and Unrestricted
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness in accordance with GAAP consistently applied
throughout the period covered thereby.

(b)      The following representation and warranty shall be applicable at the
time the Borrower delivers the financial statements required by Section 6.01(b)
for the quarter ending March 31, 2009: The unaudited consolidated balance sheet
of the Borrower and its Subsidiaries and Unrestricted Subsidiaries dated
March 31, 2009, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present the financial condition of the Borrower and its Subsidiaries
and Unrestricted Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c)      Since the date of the Audited Financial Statements to the Closing Date,
there has been no event or circumstance that has, or could reasonably be
expected to have, a Material Adverse Effect.

 

42



--------------------------------------------------------------------------------

5.06    Litigation.

Except as specifically disclosed in Schedule 5.06, and matters covered by
insurance or indemnification agreements, as of the Closing Date, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Borrower after investigation, overtly threatened, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of the Borrower’s Subsidiaries or Unrestricted Subsidiaries or against any
of their properties or revenues of which there is a reasonable possibility of a
determination adverse to such Person and which, if determined adversely, could
reasonably be expected to have a Material Adverse Effect.

5.07    No Default.

Neither the Borrower nor any Material Subsidiary is in default under any
Contractual Obligation which could be reasonably expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

5.08    Ownership of Property; Liens.

Each of the Borrower and its Material Subsidiaries has good and defeasible title
to, or valid leasehold interests in, all material property necessary or used in
the ordinary conduct of its business, except for such defects in title as would
not, individually or in the aggregate, have a Material Adverse Effect. There is
no Lien on any property of the Borrower or any of its Subsidiaries, other than
Liens permitted by Section 7.01.

5.09    Environmental Compliance.

The Borrower and its Material Subsidiaries conduct in the ordinary course of
business a review of the effect of existing Environmental Laws and claims
alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof have reasonably concluded that, except as specifically
disclosed in Schedule 5.09, they: (a) to the best of their knowledge, are in
compliance with all applicable Environmental Laws, except to the extent that any
non-compliance would not reasonably be expected to have a Material Adverse
Effect; (b) to the best of their knowledge, are not subject to any judicial,
administrative, government, regulatory or arbitration proceeding alleging the
violation of any applicable Environmental Laws or that may lead to claim for
cleanup costs, remedial work, reclamation, conservation, damage to natural
resources or personal injury or to the issuance of a stop-work order, suspension
order, control order, prevention order or clean-up order, except to the extent
that any such proceeding would not reasonably be expected to have a Material
Adverse Effect; (c) to the best of their knowledge, are not subject to any
federal, state, local or foreign review, audit or investigation which may lead
to a proceeding referred to in (b) above; (d) have no actual knowledge that any
of their predecessors in title to any of their property and assets are the
subject of any currently pending federal, state, local or foreign review, audit
or investigation which may lead to a proceeding referred to in (b) above;
(e) have not filed any notice under any applicable Environmental Laws indicating
past or present treatment, storage or disposal of, or reporting a release or
Hazardous Materials into the

 

43



--------------------------------------------------------------------------------

environment where the circumstances surrounding such notice would reasonably be
expected to have a Material Adverse Effect; and (f) possess, and are in
compliance with, all approvals, licenses, permits, consents and other
authorizations which are necessary under any applicable Environmental Laws to
conduct their business, except to the extent that the failure to possess, or be
in compliance with, such authorizations would not reasonably be expected to have
a Material Adverse Effect.

5.10    Insurance.

The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or its Subsidiaries operate.

5.11    Taxes.

The Borrower and its Subsidiaries and Unrestricted Subsidiaries have filed all
Federal, state and other material tax returns and reports required to be filed,
and have paid all Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon the Borrower or its
Subsidiaries or their properties, income or assets otherwise due and payable,
except those which are being contested in good faith by appropriate proceedings
and for which adequate reserves have been provided in accordance with GAAP. The
Borrower has no actual knowledge of any overtly proposed tax assessment against
it or any of its Subsidiaries or Unrestricted Subsidiaries that would, if made,
have a Material Adverse Effect.

5.12    ERISA Compliance.

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other ERISA Events for which liability is reasonably expected
to occur, could reasonably be expected to result in a Material Adverse Effect.

5.13    Subsidiaries.

As of the Closing Date, the Borrower has no Subsidiaries, Material Subsidiaries
or Unrestricted Subsidiaries other than those specifically disclosed in Part
(a) of Schedule 5.13 and own no equity interests in any other Person other than
those specifically disclosed in Part(b) of Schedule 5.13.

5.14    Margin Regulations; Investment Company Act.

(a)      The Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the Board), or extending
credit for the purpose of purchasing or carrying margin stock.

(b)      Neither of the Borrower nor any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

 

44



--------------------------------------------------------------------------------

5.15    Disclosure.

No statement, information, report, representation, or warranty made by the
Borrower in any Loan Document, when so made (or if dated or otherwise specified
therein, as of such date), or furnished to the Administrative Agent or any
Lender by or at the direction of the Borrower in connection with any Loan
Document, when so furnished (or if dated or otherwise specified therein, as of
such date), contains any untrue statement of a material fact or omits any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation shall remain unpaid, the Borrower shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each
Subsidiary to:

6.01    Financial Statements.

Deliver to the Administrative Agent for further distribution to the Lenders:

(a)       as soon as available, a consolidated balance sheet of the Borrower and
its Subsidiaries and Unrestricted Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of income and cash flows for such
fiscal year on Form 10-K as filed with the Securities and Exchange Commission,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing selected by the Borrower, which report and opinion shall be prepared in
accordance with GAAP and shall not be subject to any qualifications or
exceptions as to the scope of the audit nor to any qualifications and exceptions
not reasonably acceptable to the Administrative Agent; and

(b)       as soon as available, a consolidated balance sheet of the Borrower and
its Subsidiaries and Unrestricted Subsidiaries as at the end of each of the
first three fiscal quarters and the related consolidated statements of income
and cash flows for such fiscal quarter and for the portion of the Borrower’s
fiscal year then ended, on Form 10-Q as filed with the Securities and Exchange
Commission, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail.

(c)       Documents required to be delivered pursuant to subsections (a) or
(b) of this Section 6.01 (to the extent any such documents are included in
materials otherwise filed with the Securities and Exchange Commission) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto, on the Borrower’s website on the Internet; or (ii) on
the Electronic Data Gathering, Analysis, and Retrieval system of the Securities
and Exchange Commission.

 

45



--------------------------------------------------------------------------------

6.02    Intentionally Blank.

6.03    Intentionally Blank.

6.04    Payment of Obligations.

Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings and adequate reserves in
accordance with GAAP are being maintained by the Borrower or relevant
Subsidiary; (b) all material lawful claims which, if unpaid, would by law become
a Lien upon its property; and (c) all Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness.

6.05    Preservation of Existence, Etc.

Except in a transaction permitted by Section 7.04 or pursuant to statutory
conversions to another form of entity as permitted by applicable Law, preserve,
renew and maintain in full force and effect its legal existence and good
standing under the Laws of the jurisdiction of its organization; and except
where failure to do so will not have a Material Adverse Effect, take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business and
preserve or renew all of its registered patents, trademarks, trade names and
service marks.

6.06    Maintenance of Properties.

Except where failure to do so will not have a Material Adverse Effect,
(a) maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted, (b) make all necessary repairs thereto and
renewals and replacements thereof and (c) use the standard of care typical in
the industry in the operation and maintenance of its facilities.

6.07    Maintenance of Insurance.

Maintain with financially sound and reputable insurance companies, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.

6.08    Compliance with Laws.

Comply in all material respects with the requirements of all Laws applicable to
it or to its business or property, except in such instances in which (i) such
requirement of Law is being contested in good faith or a bona fide dispute
exists with respect thereto or (ii) the failure to comply therewith could not be
reasonably expected to have a Material Adverse Effect.

 

46



--------------------------------------------------------------------------------

6.09    Books and Records.

Maintain proper books of record and account necessary to prepare the financial
statements required to be delivered pursuant to Section 6.01 in accordance with
GAAP.

6.10    Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
and each Lender, at their respective expense, to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, in
each case, all at such reasonable times during normal business hours and as
reasonably often as may be necessary, upon reasonable advance notice to the
Borrower and subject to compliance with applicable safety standards, with
contractual or attorney-client privilege (as applicable) and non-disclosure
agreements; provided, however, that during an Event of Default, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may, without duplication of the efforts of the
others, do any of the foregoing at the reasonable expense of the Borrower at any
time during normal business hours.

6.11    Intentionally Blank.

6.12    Use of Proceeds.

Use the proceeds of the Credit Extensions for working capital and other general
corporate purposes, including, to the extent that on a pro forma basis the
Borrower shall be in compliance with Section 7.13, payment of amounts owing
under Qualifying Subordinated Indebtedness, in each case to the extent not in
violation of any Law or breach of the terms of this Agreement.

6.13    Intentionally Blank.

6.14    Incorporation of Certain More Restrictive Financial Provisions.

If the agreements governing any Indebtedness that is permitted to be created,
incurred, assumed or permitted to exist pursuant to Section 7.03 (other than
Qualifying Subordinated Indebtedness) contain events of default relating to
financial covenants or financial covenants that, in each case, are more
restrictive (and for the avoidance of doubt, determined without regard to the
presence or absence of cure period or similar process) than the covenants
contained in Section 7.13 (“Financial Restrictions”), then

(i)        promptly, and in any event within 30 days, following the creation,
incurrence, assumption or permitting to exist such Indebtedness, the Borrower
shall provide to the Administrative Agent and the Lenders notice of any such
Financial Restrictions and copies of all agreements governing such Indebtedness
that contain such Financial Restrictions (“Restrictive Agreements”), and

(ii)       effective as of the date of the creation, incurrence, assumption or
permitting to exist such Indebtedness, such Financial Restrictions (including
any associated cure and notice periods provided therefore, and definitions and
interpretive

 

47



--------------------------------------------------------------------------------

provisions from such Restrictive Agreements used in relation thereto), to the
extent not inconsistent or in conflict with any express term hereof or any other
Loan Document without regard to any such Financial Restriction, shall be deemed
to have been incorporated herein by reference automatically without further
action or notice on the part of any Person and shall be deemed a part of this
Agreement for all purposes, including that Schedule 2 to the Compliance
Certificate shall be deemed amended to include such Financial Restrictions;
provided that in the event that the Restrictive Agreements are amended,
terminated or otherwise modified in accordance with their terms to amend,
suspend, terminate or otherwise modify such Financial Restrictions (including
any associated cure and notice periods provided therefore, and definitions and
interpretive provisions from such Restrictive Agreements used in relation
thereto), then for purposes hereof and each other Loan Document such
incorporated Financial Restrictions (including any associated cure and notice
periods provided therefore, and definitions and interpretive provisions from
such Restrictive Agreements used in relation thereto), to the extent not
inconsistent or in conflict with any express term hereof or any other Loan
Document without regard to any such Financial Restriction, shall be deemed
automatically amended or otherwise modified to reflect such amendments or other
modifications effective as the effective date of such amendments or other
modifications, and, without altering the effective date of such amendments or
other modifications, the Borrower shall promptly, and in any event within 30
Business Days following the date of such amendments or other modifications,
provide copies of such amendments or other modifications to the Administrative
Agent.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation shall remain unpaid, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

7.01    Liens.

Create, incur, assume or suffer to exist, any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a)       Liens pursuant to any Loan Document;

(b)       Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that the property covered thereby is
not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.03;

(c)       Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(d)       carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings, if adequate reserves with respect thereto
are maintained on the books of the applicable Person in accordance with GAAP;

 

48



--------------------------------------------------------------------------------

(e)       Liens incurred or pledges or deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

(f)       Liens incurred or deposits to secure the performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds (including surety and appeal bonds related to judgments only to
the extent permitted by clause (h) of this Section 7.01), performance bonds and
other obligations of a like nature incurred in the ordinary course of business;

(g)       easements, rights-of-way, restrictions and other similar charges or
encumbrances which, in each case are granted, entered into or created in the
ordinary course of business of such Person;

(h)       attachments or other Liens securing judgments for the payment of money
not constituting an Event of Default under Section 8.01(h) or securing appeal or
other surety bonds related to such judgments;

(i)       Liens pursuant to any Mortgage or Mortgage Note Agreement or any
“Security Document”, as that term is defined in the Mortgage Note Agreement;

(j)       Liens on property not covered by any Mortgage securing obligations
under Swap Contracts, provided that the amount of such obligations shall not
exceed at any time an aggregate amount equal to one percent (1%) of Net Tangible
Assets;

(k)       Liens on (A) property or shares of equity interests of a Person that
becomes a Subsidiary after the Closing Date, or (B) Acquired Assets acquired by
the Borrower or a Subsidiary after the Closing Date, including any acquisition
by means of merger or consolidation with or into the Borrower or a Subsidiary
which is permitted by Section 7.04; provided (i) such Liens were in existence at
the time such Person becomes a Subsidiary or at the time of such acquisition of
such Acquired Assets, (ii) such Liens were not created in contemplation of the
acquisition of such Person or such Acquired Assets, (iii) such Liens do not
encumber property other than property owned by such Person or the Acquired
Assets then acquired, (iv) if, as a result of the acquisition, the Indebtedness
secured by such Liens is or becomes Indebtedness of the Borrower but not
Indebtedness of any Subsidiary, then the aggregate principal amount of
Indebtedness secured thereby shall not exceed the Incremental EBITDA of the
Acquired Subsidiary or such Acquired Assets, and (v) the Borrower shall have
demonstrated in writing to the reasonable satisfaction of the Required Lenders
that the secured Indebtedness created, incurred, assumed or permitted to exist
referred to in the preceding clause (iv) was permitted pursuant to Section 7.03;

(l)       Liens on property or assets of any Subsidiary securing Indebtedness of
such Subsidiary owing to the Borrower;

 

49



--------------------------------------------------------------------------------

(m)       Liens securing obligations of the Borrower and its Subsidiaries
arising under or in connection with either the Syndicated Credit Agreement or
the Other Credit Agreement; and

(n)       in addition to Liens permitted by the foregoing clauses (a) through
(m), other Liens securing Indebtedness, provided that in no event will the
aggregate amount of Indebtedness secured by such other Liens exceed at any time
an amount equal to 1% of Net Tangible Assets.

7.02    Investments.

Purchase or otherwise acquire the capital stock or other equity of any other
Person if such purchase or other acquisition violates the Borrower’s partnership
agreement and after giving effect thereto, the Borrower is not in compliance
with Section 7.09.

7.03    Indebtedness.

Create, incur, assume or permit to exist any Indebtedness, except that

(a)       The Borrower may create, incur, assume or permit to exist Indebtedness
as follows:

   (i)        Indebtedness if

   (A)        after giving effect thereto, (y) no Event of Default shall have
occurred and be continuing and (z) the Borrower shall be in compliance with
Section 7.13, and

   (B)        the agreements governing such Indebtedness do not contain terms,
conditions, covenants or events of default that restrict, on terms materially
more restrictive than provided in the Loan Documents, the ability of any
Subsidiary to

    (w)        pay distributions or dividends to the Borrower or any Subsidiary
on its capital stock or other equity or with respect to any other interest or
participation in, or measured by, its profits,

    (x)        pay any amounts owed to the Borrower or any Subsidiary,

    (y)        make loans or advances to the Borrower or any Subsidiary or

    (z)        transfer any of its properties or assets to the Borrower or any
Subsidiary

(contractual provisions that restrict any of the foregoing abilities of any
Subsidiary, other than restrictions existing under or by reason of

 (a)        Indebtedness in effect on the Closing Date and Refinancings thereof,

 

50



--------------------------------------------------------------------------------

(b)       applicable Laws,

(c)       instruments governing Indebtedness or capital stock or other equity of
a Person or property acquired by the Borrower or a Subsidiary (except to the
extent such Indebtedness was incurred in contemplation of such acquisition),

(d)       customary non-assignment provisions in contracts, licenses and leases
entered into in the ordinary course of business,

(e)       provisions contained in documents creating Liens permitted by
Section 7.01 which restrict the ability of the Borrower or a Subsidiary to
transfer the assets that are subject to such Liens,

(f)       provisions in documents, other than those included in the preceding
clause (e), creating purchase money obligations for property acquired in the
ordinary course of business, which restrict the ability of the Borrower or a
Subsidiary to transfer the assets acquired with the proceeds of such purchase
money financing,

(g)       customary provisions in bona fide contracts for the sale of property
or assets,

(h)       provisions with respect to the disposition or distribution of assets
in joint venture agreements or other similar agreements entered into in the
ordinary course of business, and

(i)       any Hybrid Security or indenture, document, agreement or security
entered into or issued in connection with a Hybrid Security and constituting a
restriction or condition on an issuer of any Hybrid Security from taking any of
the actions set forth in clauses (w) through (z) of this Section,

are collectively referred to as “Intercompany Restrictions”);

   (ii)         Indebtedness of the Borrower on the Closing Date and described
in Schedule 7.03;

   (iii)        Qualifying Subordinated Indebtedness;

   (iv)        Indebtedness hereunder or under any other Loan Document;

   (v)         Indebtedness secured by Liens that are permitted to be created,
incurred, assumed or suffered to exist pursuant to Section 7.01(n); and

   (vi)        the Refinancing, in whole or part, of Indebtedness incurred in
compliance with the foregoing clauses of this Section 7.03(a), provided that, no
such Indebtedness is increased at the time of any such Refinancing, other than
by the additional amount of premium, if any, and accrued interest on such
Indebtedness and reasonable expenses incurred in connection therewith,

 

51



--------------------------------------------------------------------------------

provided that no governing agreement with respect to any Indebtedness incurred
in compliance with clause (iii) or (v) of this Section 7.03(a), or Refinancing
of any Indebtedness incurred pursuant to clause (iii) or (v) of this
Section 7.03(a), shall contain Intercompany Restrictions.

(b)       The Non-OLP Subsidiaries may create, incur, assume or permit to exist
Indebtedness as follows:

   (i)        Indebtedness of the Non-OLP Subsidiaries on the Closing Date and
described in Schedule 7.03;

   (ii)        Indebtedness of a Person which is in existence at the time it
becomes a Subsidiary or Indebtedness assumed by a Subsidiary in connection with
its acquisition of a Person or its acquisition of all or substantially all of
the business or assets of any Person or the operating division or business unit
of any Person provided that such Indebtedness is in existence at the time of
such acquisition, provided that such Indebtedness was not incurred in
contemplation of the acquisition of such Person or such property;

   (iii)        other Indebtedness (including Hybrid Securities issued by a
Financing Vehicle and Indebtedness of the type included in clause (g) of the
definition of Indebtedness);

   (iv)        Refinancing of Indebtedness incurred pursuant to clause (i),
(ii) or (iii) of this Section 7.03(b), provided that no such Indebtedness is
increased at the time of any such Refinancing, other than by the additional
amount of premium, if any, and accrued interest on such Indebtedness and
reasonable expenses incurred in connection therewith; and

   (v)        Indebtedness owed to the Borrower or to any other Non-OLP
Subsidiary (other than, for the avoidance of doubt, an Unrestricted Subsidiary);

provided that no governing agreement with respect to any Indebtedness otherwise
permitted by this Section 7.03(b) shall contain Intercompany Restrictions.

(c)       The Operating Partnership and the Operating Partnership Subsidiaries
may create, incur, assume or permit to exist, for so long as the Operating
Partnership is regulated by the Federal Energy Regulatory Commission or any
other governmental utility regulatory body, the following Indebtedness:

   (i)        Indebtedness of the Operating Partnership and the Operating
Partnership Subsidiaries on the Closing Date and described in Schedule 7.03;

   (ii)        other Indebtedness (including Hybrid Securities issued by a
Financing Vehicle and Indebtedness of the type included in clause (g) of the
definition of Indebtedness);

 

52



--------------------------------------------------------------------------------

   (iii)       Refinancing of Indebtedness incurred pursuant to clause (i) or
(ii) of this Section 7.03(c), provided that no such Indebtedness is increased at
the time of any such Refinancing, other than by the additional amount of
premium, if any, and accrued interest on such Indebtedness and reasonable
expenses incurred in connection therewith; and

   (iv)       Indebtedness owed to the Borrower or to the Operating Partnership
or to an Operating Partnership Subsidiary (other than, for the avoidance of
doubt, an Unrestricted Subsidiary);

provided that no governing agreement with respect to any Indebtedness otherwise
permitted by this Section 7.03(c) shall contain Intercompany Restrictions.

For purposes of determining compliance with this Section 7.03, if an item of
Indebtedness meets the criteria of more than one of the categories of
Indebtedness permitted above, the Borrower will, it its discretion, classify (or
later classify) in whole or in part such item of Indebtedness in any manner that
complies with this Section 7.03, and such item of Indebtedness or a portion
thereof may be classified (or later upon written notice to the Administrative
Agent reclassified) in whole or in part as having been incurred under more than
one of the applicable clauses above.

Notwithstanding anything to the contrary herein, no Subsidiary or Unrestricted
Subsidiary shall enter into a guaranty of any obligations of the Borrower under
the Syndicated Credit Agreement or the Other Credit Agreement unless such
Subsidiary or Unrestricted Subsidiary, as applicable, shall also provide a
guaranty of the Obligations in form and substance substantially similar to such
guaranty.

7.04    Mergers; Sale of Assets.

Merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or sell, transfer, lease (as a lessor) or
otherwise dispose of (in one transaction or in a series of related transactions)
all (or substantially all) of its assets, or all or substantially all of the
stock of or other equity interest in any of its Subsidiaries (in each case,
whether now owned or hereafter acquired), unless: (i) at the time thereof and
immediately after giving effect thereto no Default or Event of Default shall
have occurred and be continuing, and (ii) if the Borrower is involved in any
such transaction, it is the surviving or resultant entity or the recipient of
any such sale, transfer, lease or other disposition of assets, and if a
Subsidiary is involved in any such transaction, such Subsidiary is the surviving
or resultant entity or the recipient of any such sale, transfer, lease or other
disposition of assets; provided, however, that in no event shall any such
merger, consolidation, sale, transfer, lease or other disposition whether or not
otherwise permitted by this Section 7.04 have the effect of releasing the
Borrower from any of its obligations and liabilities under this Agreement.

 

53



--------------------------------------------------------------------------------

7.05    Intentionally Blank.

7.06    Intentionally Blank.

7.07    Distributions.

During the existence of a Default which would become an Event of Default under
clause (a), (f), or (g) of Section 8.01 or a Default under Section 8.01(b) or
8.01(c) as a result of a breach of Section 7.13 or an Event of Default, the
Borrower will not declare, pay or make any Distribution (in cash, property or
obligations) on any interests (now or hereafter outstanding) in the Borrower or
apply any of its funds, property or assets to the purchase of any partnership
interests in the Borrower; provided that if the Borrower has declared a
Distribution when no Default which would become an Event of Default under clause
(a), (f), or (g) of Section 8.01 or a Default under Section 8.01(b) or 8.01(c)
as a result of a breach of Section 7.13 or Event of Default exists, it shall be
permitted to pay that Distribution even if such Default or Event of Default
exists on the corresponding payment date unless on such payment date and prior
to the making of such Distribution, the Borrower has knowledge that the maturity
of all outstanding Obligations has been accelerated pursuant to Section 8.02.

7.08    ERISA.

Except where no Material Adverse Effect could reasonably be expected to occur,
permit any of the events or circumstances described in Section 5.12 to exist or
occur.

7.09    Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the date hereof
or, if substantially different therefrom, not permitted by the Borrower’s
partnership agreement.

7.10    Transactions with Affiliates.

Enter into any material transaction with any Affiliate of Borrower except upon
fair and reasonable terms that are no less favorable than those which might be
obtained in arm’s-length transactions with a Person that is not an Affiliate;
provided, that such limitations shall not apply to any transaction among the
Borrower, the Borrower’s Subsidiaries, the General Partner, the General
Partner’s Subsidiaries, and the Delegate (in its capacity as such) or to
subordinated loans (including Qualifying Subordinated Indebtedness) from an
Affiliate to the Borrower; provided, that notwithstanding the foregoing, the
Borrower shall not purchase or prepay any Qualifying Subordinated Indebtedness
unless after giving effect to such purchase or payment, the Borrower is in
compliance with Section 7.13 and such purchase or payment will not result in a
Default or an Event of Default. For purposes of clarification of the foregoing,
the parties acknowledge that the limitations contained in this Section 7.10
shall not limit the Delegate’s authority to act or take actions on behalf of the
General Partner.

 

54



--------------------------------------------------------------------------------

7.11    Burdensome Agreements.

Enter into any material Contractual Obligation that by its express terms
prohibits the Borrower or any Subsidiary or Unrestricted Subsidiary to create,
incur, assume or suffer to exist Liens on any material property of such Person
to secure the Obligations (other than the Syndicated Credit Agreement or the
Other Credit Agreement); or enter into any agreement (other than agreements of
the type permitted by Section 7.03(a)(i)(B)(c)) restricting the ability of any
Subsidiary to make any payments, directly or indirectly, to the Borrower or a
Material Subsidiary by way of distributions, loans, advances, repayments of
loans or advances, reimbursements of management and other intercompany charges,
expenses and accruals or other returns on investments, or any other agreement or
arrangement which restricts the ability of any Subsidiary to make any payment,
directly or indirectly to the Borrower or a Material Subsidiary.

7.12    Use of Proceeds.

Use the proceeds of any Credit Extension whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the Board) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

7.13    Consolidated Leverage Ratio.

As of the end of each applicable four-quarter period, the Borrower shall
maintain a ratio of (a) (i) Consolidated Funded Debt plus, without duplication,
(ii) the principal amount of Funded Debt owed by the Borrower to Subsidiaries
which does not constitute Qualifying Subordinated Indebtedness to (b) Pro Forma
EBITDA of no greater than (1) during an Acquisition Period 5.50 to 1.00, and
(2) during any period other than an Acquisition Period as follows: (A) for
periods ending on or before March 31, 2009, 5.50 to 1.00, (B) for periods ending
June 30, 2009 and thereafter through March 31, 2010, 5.25 to 1.00, and (C) for
periods ending June 30, 2010 and thereafter, 5.00 to 1.00; provided, that if at
the end of any such applicable four-quarter period the Borrower shall not have
maintained such ratio, the Borrower will have a period of 30 days following the
later of the date a Responsible Officer of the Borrower has knowledge that such
ratio has not been satisfied at the end of such period and 30 days following the
end of such period, to cure such failure on a pro forma basis by satisfying the
following clauses (i) or (ii), or any combination of such clauses, by
(i) obtaining an equity contribution which qualifies as equity under GAAP or
(ii) incurring Qualifying Subordinated Indebtedness in a sufficient amount that
had the Borrower had such additional equity or Qualifying Subordinated
Indebtedness proceeds, or a combination of both, at or prior to the end date of
such applicable four-quarter period, the Borrower would have been in compliance
with this Section 7.13 for such four-quarter period and, if the Borrower obtains
such equity or such Qualifying Subordinated Indebtedness proceeds, or any
combination thereof, during such cure period, but in no event shall such period
end later than 60 days following the end of the corresponding ending
four-quarter period, then it will be deemed to be in compliance with this
Section 7.13 as of the end of such four quarter period.

 

55



--------------------------------------------------------------------------------

7.14    Intentionally Blank.

7.15    Indebtedness of Non-OLP Subsidiaries.

As of the end of each fiscal quarter, the aggregate amount of Indebtedness of
the Non-OLP Subsidiaries (other than Non-OLP Inter-Company Indebtedness) shall
not exceed an amount (the “Non-OLP Indebtedness Limitation”) equal to .5 times
Non-OLP Pro Forma EBITDA for the four quarters then ended; provided, that to the
extent that such Indebtedness of the Non-OLP Subsidiaries does exceed the
Non-OLP Indebtedness Limitation (the amount of such excess being referred to
this Section 7.15 as “excess Indebtedness”) at quarter-end, the Non-OLP
Subsidiaries may cure such excess Indebtedness by satisfying the following
clause (i) or clause (ii), or any combination of such clauses, within 30 days
following the later of the date a Responsible Officer has knowledge of such
non-compliance and 30 days following the end of such quarter (but in no event
shall the cure period extend beyond the date that is 60 days after the end of
such quarter) (i) by receiving an infusion of cash or cash equivalents in an
amount that (when added to all other cash and cash equivalents then being held
by Non-OLP Subsidiaries pursuant to this Section 7.15) equals such excess
Indebtedness (or portion thereof cured pursuant to this clause (i)), which cash
or cash equivalents shall be held by Non-OLP Subsidiaries until the calculation
is done pursuant to this Section 7.15 at the end of the next quarter, or (ii) by
reducing the aggregate outstanding amount of Indebtedness of the Non-OLP
Subsidiaries by an amount equal to such excess Indebtedness less the amount of
cash or cash equivalents infused for such quarter-end pursuant to the preceding
clause (i), if any. If the Non-OLP Subsidiaries so timely cure such excess
Indebtedness by making such infusion or reduction, or both as applicable, the
Non-OLP Subsidiaries shall be deemed to be in compliance with this Section 7.15
as of such quarter-end date.

7.16    Indebtedness of the Operating Partnership and the Operating Partnership
Subsidiaries.

As of the end of each fiscal quarter, the aggregate amount of Indebtedness of
the Operating Partnership and the Operating Partnership Subsidiaries (other than
OLP Inter-Company Indebtedness) shall not exceed an amount (the “OLP
Indebtedness Limitation”) equal to 60% of the outstanding consolidated
capitalization (calculated without regard to noncash adjustments to equity) of
the Operating Partnership and the Operating Partnership Subsidiaries as of such
quarter-end date; provided, that to the extent that outstanding Indebtedness of
the Operating Partnership and the Operating Partnership Subsidiaries (other than
OLP Inter-Company Indebtedness) does exceed the OLP Indebtedness Limitation (the
amount of such excess being referred to this Section 7.16 as “excess
Indebtedness”) at quarter-end, the Operating Partnership and the Operating
Partnership Subsidiaries may cure such excess Indebtedness by satisfying the
following clause (i) or clause (ii), or any combination of such clauses, within
30 days following the later of the date a Responsible Officer has knowledge of
such non-compliance and 30 days following the end of such quarter (but in no
event shall the cure period extend beyond the date that is 60 days after the end
of such quarter): (i) by receiving an infusion of cash or cash equivalents in an
amount that (when added to all other cash and cash equivalents then being held
by the Operating Partnership and the Operating Partnership Subsidiaries pursuant
to this Section 7.16) equals such excess Indebtedness (or portion thereof cured
pursuant to this clause (i)), which cash or cash equivalents shall be held by
the Operating

 

56



--------------------------------------------------------------------------------

Partnership and the Operating Partnership Subsidiaries until the calculation is
done pursuant to this Section 7.16 at the end of the next quarter, or (ii) by
reducing the aggregate outstanding amount of Indebtedness of the Operating
Partnership and the Operating Partnership Subsidiaries by an amount equal to
such excess Indebtedness less the amount of cash or cash equivalents infused for
such quarter-end pursuant to the preceding proviso, if any. If the Operating
Partnership and the Operating Partnership Subsidiaries so timely cure such
excess Indebtedness by making such infusion or reduction, or both as applicable,
the Operating Partnership and the Operating Partnership Subsidiaries shall be
deemed to be in compliance with this Section 7.16 as of such quarter-end date.

7.17    Swap Contracts.

Enter into or permit to exist any obligations under any Swap Contracts for
purposes of speculation.

7.18    Intentionally Blank.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01    Events of Default.

Any of the following shall constitute an Event of Default:

(a)       Non-Payment.    The Borrower fails to pay (i) when and as required to
be paid herein, any amount of principal of any Loan, or (ii) within five
Business Days after the same becomes due, any interest on any Loan, or any
undrawn, funding or other fee due hereunder, or any other amount payable
hereunder or under any other Loan Document; or

(b)       Specific Covenants.    The Borrower shall fail to perform, observe or
comply with any term, covenant or agreement contained in any of Section 6.03,
6.05 (solely with respect to maintenance of legal existence of the Borrower) or
6.12 or Article VII; or

(c)       Other Defaults.    The Borrower fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed, and such failure
or refusal continues for 30 days after the earlier of (i) the Borrower obtaining
knowledge of such failure or refusal and (ii) the Borrower being notified of
such failure or refusal by the Administrative Agent or any Lender; provided,
that notwithstanding the foregoing 30 days, with respect to any Financial
Restrictions incorporated by reference in this Agreement pursuant to
Section 6.14, the cure period, if any, applicable to such Financial Restrictions
shall be the relevant number of days of the relevant incorporated default; or

(d)       Representations and Warranties.    Any representation or warranty made
or deemed made by the Borrower herein, in any other Loan Document, or in any
document delivered by it in connection herewith or therewith proves to have been
incorrect in any material respect when made or deemed made.

 

57



--------------------------------------------------------------------------------

(e)       Cross-Default.    (i) The Borrower or any Subsidiary other than, for
the avoidance of doubt, an Unrestricted Subsidiary (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise), inclusive of any grace, extension, forbearance or similar
period, in respect of any Indebtedness having an aggregate principal amount
(including undrawn or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
for a period beyond the applicable grace, cure, extension, forbearance or other
similar period the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness (or the beneficiary or
beneficiaries of any applicable Guarantee Obligation (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased or redeemed (automatically or otherwise) prior to its
stated maturity, or such Guarantee Obligation to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Borrower or any Subsidiary other than, for the avoidance of doubt, an
Unrestricted Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which the Borrower or any Subsidiary other than, for the avoidance of
doubt, an Unrestricted Subsidiary is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by the Borrower or such Subsidiary
other than, for the avoidance of doubt, an Unrestricted Subsidiary as a result
thereof is greater than the Threshold Amount; or

(f)       Insolvency Proceedings, Etc.    The Borrower or any Material
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g)       Inability to Pay Debts.    The Borrower or any Material Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due as provided in Title 11 of the United States Bankruptcy
Code; or

(h)       Judgments.    There is entered against the Borrower or any Material
Subsidiary (i) a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage and third-party indemnity or similar agreements), and either the
Borrower or such Material Subsidiary fails (A) to have discharged, within 60
days after its commencement, any related attachment, sequestration or similar
proceeding against its material assets or (B) to pay any money judgment against
it within 10 days before the date on which any of its assets may be lawfully
sold to satisfy that judgment; or

 

58



--------------------------------------------------------------------------------

(i)       ERISA.    (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower or any Subsidiary of the Borrower under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of the Threshold Amount, or (ii) the Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

(j)       Invalidity of Loan Documents.    Any Loan Document, at any time after
its execution and delivery and for any reason other than the agreement of all
the Lenders or satisfaction in full of all the Obligations, ceases to be in full
force and effect, or is declared by a court of competent jurisdiction to be null
and void, invalid or unenforceable in any respect; or the Borrower denies that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or

(k)       Change of Control.    There occurs any Change of Control.

8.02    Remedies Upon Event of Default.

If any Event of Default occurs and is then continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,

(a)       declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(b)       declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and

(c)       exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of any event specified in subsection
(f) or (g) of Section 8.01 with respect to the Borrower, the obligation of each
Lender to make Loans shall automatically terminate, the unpaid principal amount
of all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, in each case without further act of the
Administrative Agent or any Lender.

 

59



--------------------------------------------------------------------------------

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01    Appointment and Authority

Each of the Lenders hereby irrevocably appoints EUS to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article, other than the provisions of
Section 9.06 which provide for the consent of the Borrower, are solely for the
benefit of the Administrative Agent and the Lenders, and the Borrower shall not
have rights as a third party beneficiary of any of such provisions.

9.02    Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

9.03    Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

(a)       shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(b)       shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c)       shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

60



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until notice describing such Default or Event of Default is given to the
Administrative Agent by the Borrower or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04    Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

9.05    Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facility provided for herein as well as activities as Administrative
Agent.

 

61



--------------------------------------------------------------------------------

9.06    Resignation of Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States, subject to the consent of the Borrower at all
times other than during the existence of an Event of Default (such consent not
to be unreasonably withheld or delayed). If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Sections 10.04 and 10.05 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

9.07    Non-Reliance on Administrative Agent and Other Lenders.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

62



--------------------------------------------------------------------------------

9.08    Intentionally Blank.

9.09    Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a)       to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.10, 10.04 and 10.05) allowed in such
judicial proceeding; and

(b)       to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.10, 10.04 and 10.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

ARTICLE X.

MISCELLANEOUS

10.01  Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall,
unless in writing and signed by each of the Lenders directly affected thereby
and by the Borrower, and acknowledged by the Administrative Agent, do any of the
following:

(a)       extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02);

 

63



--------------------------------------------------------------------------------

(b)       postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under any other Loan Document;

(c)       reduce the principal of, or the rate of interest specified herein on,
any Loan or (subject to clause (ii) of the proviso below) any fees or other
amounts payable hereunder or under any other Loan Document; provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest at the Default Rate;

(d)       change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which is required for the Lenders or any of them
to take any action hereunder;

(e)       change the Pro Rata Share or Voting Percentage of any Lender; or

(f)        amend this Section, or Section 2.14, or any provision herein
providing for consent or other action by all the Lenders;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Required
Lenders or all the Lenders, as the case may be, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
(ii) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the respective parties thereto. Notwithstanding
anything to the contrary herein, any Lender that has failed to fund any portion
of the Committed Loans required to be funded by it hereunder shall not have any
right to approve or disapprove any amendment, waiver or consent hereunder,
except that (x) the Pro Rata Share of such Lender may not be increased without
the consent of such Lender, (y) the Commitment of such Lender may not be
extended or increased without the consent of such Lender and (z) any other
waiver, amendment or modification requiring the consent of each affected Lender
which affects such defaulting Lender differently than other affected Lenders
shall require the consent of such defaulting Lender, other than its removal or
replacement pursuant to Section 10.16 and any waiver, amendment or modification
in connection therewith.

10.02   Notices and Other Communications; Facsimile Copies.

(a)       Notices Generally.    Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i)        if to the Borrower or the Administrative Agent: to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02;

 

64



--------------------------------------------------------------------------------

(ii)       in the case of notices by the Administrative Agent to a Lender: to
the address, telecopier number, electronic mail address or telephone number
specified in its Administrative Questionnaire; and

(iii)      in the case of notices by the Borrower to a Lender: c/o the
Administrative Agent, at the address, telecopier number, electronic mail address
or telephone number specified for the Administrative Agent on Schedule 10.02.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)     Electronic Communications.    Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)     The Platform.    ANY PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT-RELATED PERSONS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-

 

65



--------------------------------------------------------------------------------

INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Administrative Agent or any Agent-Related
Person have any liability to the Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such
Agent-Related Person; provided, however, that in no event shall any
Agent-Related Person have any liability to the Borrower, any Lender or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).

(d)     Change of Address, Etc.    Each of the Borrower and the Administrative
Agent may change its address, telecopier, e-mail address or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each Lender may change its address, telecopier, e-mail address or
telephone number for notices and other communications hereunder by notice to the
Borrower and the Administrative Agent. In addition, each Lender agrees to notify
the Administrative Agent from time to time to ensure that the Administrative
Agent has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

(e)     Effectiveness of Facsimile Documents and Signatures.    Loan Documents
may be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on the Borrower,
the Administrative Agent and the Lenders. The Administrative Agent may also
require that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.

(f)     Reliance by Administrative Agent and Lenders.    The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Loan Notices if immediately followed by a corresponding
Loan Notice in writing) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify each Agent-Related Person and
each Lender from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower.

 

66



--------------------------------------------------------------------------------

10.03  No Waiver; Cumulative Remedies.

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein or therein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

10.04  Attorney Costs, Expenses and Taxes.

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all
costs and expenses incurred in connection with the development, preparation,
negotiation and execution of this Agreement and the other Loan Documents and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof (whether or not the transactions contemplated hereby or thereby are
consummated), any syndication of the credit facility provided for herein and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs, and (b) to pay or reimburse the
Administrative Agent and each Lender for all costs and expenses incurred in
connection with the enforcement, attempted enforcement, or preservation of any
rights or remedies under this Agreement or the other Loan Documents (including
all such costs and expenses incurred during any “workout” or restructuring in
respect of the Obligations and during any legal proceeding, including any
proceeding under any Debtor Relief Law), including all Attorney Costs. The
foregoing costs and expenses shall include all search, filing, recording, title
insurance and appraisal charges and fees and taxes related thereto, and other
out-of-pocket expenses incurred by the Administrative Agent and the cost of
independent public accountants and other outside experts retained by the
Administrative Agent or any Lender. The agreements in this Section shall survive
the termination of the Commitments and repayment of all the other Obligations.

10.05  Indemnification by the Borrower; Reimbursement and Indemnification by
Lenders.

(a)       The Borrower shall indemnify each Agent-Related Person, each Lender
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any Person
(other than the Administrative Agent or any Lender) arising out of, or relating
to, (i) the execution or delivery of this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, or the consummation
of the transactions contemplated hereby or thereby, the relationship of the
Borrower, the Administrative Agent and the Lenders under this Agreement, or, in
the case of the Administrative Agent and its Related Parties only, the
administration of this Agreement (including determination of pricing) and the

 

67



--------------------------------------------------------------------------------

other Loan Documents; (ii) in the case of the Agent-Related Persons, any
syndication of the credit facility provided for herein; (iii) any Loan or the
use or proposed use of the proceeds therefrom, (iv) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(v) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are caused by such
Indemnitee’s own gross negligence, breach under any Loan Document, willful
misconduct or unlawful conduct, or for any loss asserted against it by another
Indemnitee.

As used in this Section 10.05(a), the following terms having the meanings set
forth below:

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

(b)      Reimbursement and Indemnification by Lenders.

(i)    Each Lender severally agrees to indemnify upon demand the Administrative
Agent and each Related Party (each such Person being called an
“Agent/Issuer-Related Indemnitee”) (to the extent not reimbursed by or on behalf
of the Borrower and without limiting the obligations of the Borrower to do so),
pro rata, according to each such Lender’s Pro Rata Share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought)
and hold harmless each Agent/Issuer-Related Indemnitee from and against any and
all losses, claims, damages, liabilities and related expenses (including
Attorney Costs), incurred by or against the Administrative Agent acting in its
capacity as such, or incurred by or against any Related Party of any of the
foregoing acting for the Administrative Agent in connection with such capacity,
arising out of or relating to (i) the execution or delivery of

 

68



--------------------------------------------------------------------------------

this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, or the consummation of the transactions
contemplated hereby or thereby, the relationship of the Borrower, the
Administrative Agent and the Lenders under this Agreement, or the administration
of this Agreement (including determination of pricing) and the other Loan
Documents; (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Agent/Issuer-Related Indemnitee
is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE
OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE
AGENT/ISSUER-RELATED INDEMNITEE (all of the foregoing, collectively,
“Indemnified Liabilities”); provided however that no Lender shall be liable for
the payment to an Agent/Issuer-Related Indemnitee of any portion of such
Indemnified Liabilities resulting from any such Person’s gross negligence or
willful misconduct; and provided, further, that no action taken by the
Administrative Agent in accordance with the directions of the Required Lenders
shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section.

(ii)    Without limitation of the foregoing, to the extent that the Borrower for
any reason fails to indefeasibly pay any amount required under Section 10.04 or
subsection (a) of this Section 10.05 to be paid by it to an Agent,
Issuer-Related Indemnitee, each Lender severally agrees to pay to such Agent,
Issuer-Related Indemnitee such Lender’s Pro Rata Share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent in
connection with such capacity.

(iii)   The obligations of the Lenders under this subsection (b) are subject to
the provisions of Section 2.13(f).

(c)      Waiver of Consequential Damages, Etc.    To the fullest extent
permitted by applicable law, neither the Borrower nor any Indemnitee shall
assert, and each of them hereby waives, any claim against any of the other of
them, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof.

(d)      Payments.    All amounts due from the Borrower under Section 10.04 or
this Section 10.05 shall be payable not later than thirty Business Days after
demand therefor and the Borrower’s receipt of (i) the requesting Person’s
certification that it is owed amounts under Section 10.04 or Section 10.05(a),
as the case may be, and the basis thereof, and (ii) reasonably detailed invoices
or statements relating thereto.

 

69



--------------------------------------------------------------------------------

(e)       Survival.    The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.06  Payments Set Aside.

To the extent that the Borrower makes a payment to the Administrative Agent or
any Lender, or the Administrative Agent or any Lender exercises its right of
set-off, and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such set-off had not occurred, and (b) each Lender severally agrees to pay to
the Administrative Agent upon demand its applicable share of any amount so
recovered from or repaid by the Administrative Agent plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.

10.07  Successors and Assigns.

(a)       Successors and Assigns Generally.    The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Other than as set forth in the last sentence of
the definitions of “Applicable Rate” and “Undrawn Fee Rate”, nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

70



--------------------------------------------------------------------------------

(b)       Assignments by Lenders.    Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)     Minimum Amounts.

(A)       in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to an Eligible Assignee that is a Lender, an Affiliate of
a Lender, or an Approved Fund, no minimum amount need be assigned; and

(B)       in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consent (each such consent not to be unreasonably withheld or
delayed).

(ii)    Proportionate Amounts.    Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

(iii)   Required Consents.    No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)       the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment, (2) prior to the
Revolving Termination Date, such assignment is to (v) a Lender, (w) a Syndicated
Lender, (x) an Other Lender, (y) an Affiliate of a Lender, a Syndicated Lender
or an Other Lender that is financially capable of performing the obligations of
a Lender under this Agreement or (z) an Approved Fund that is financially
capable of performing the obligations of a Lender under this Agreement and that
agrees with the assignor to be bound by the Assignee Conditions, or (3) after
the Revolving Termination Date, such assignment is to (v) a Lender, (w) a
Syndicated Lender, (x) an Other Lender, (y) Affiliate of a Lender, a Syndicated
Lender or an Other Lender or (z) an Approved Fund; and

(B)       the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

The Administrative Agent shall not have any responsibility to ensure compliance
with, or to inquire as to whether an assignee is in compliance with, the
requirement set forth in Section 10.07(b)(iii)(A) as to financial capacity or
the requirement set forth in Section 10.07(b)(iii)(A) that the assignee agree to
be bound by the Assignee Conditions, and responsibility for compliance with such
requirements shall be the responsibility of the assigning Lender.

 

71



--------------------------------------------------------------------------------

(iv)      Assignment and Assumption.    The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500, which
amount shall not be for the account of, or reimburseable from, directly or
indirectly, the Borrower except as otherwise provided in Section 10.16;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v)      No Assignment to Borrower.    No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

(vi)      No Assignment to Natural Persons.    No such assignment shall be made
to a natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.05 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver new or replacement Notes to the assigning Lender and the assignee
Lender, and if the assigning Lender holds a Note, it shall, contemporaneous with
the Borrower’s delivery of a new or replacement Note, deliver such Note to the
Borrower, marked “Cancelled”. Any assignment or transfer (other than any
assignment as security to a Federal Reserve Bank) by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section.

(c)     Register.    The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

72



--------------------------------------------------------------------------------

(d)     Participations.    Any Lender may, without the consent of, or prior
notice to, the Borrower or the Administrative Agent, sell participations to one
or more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in clause (b) or (c) of
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.14 as though it were a
Lender.

(e)     Limitations upon Participant Rights.    A Participant shall not be
entitled to receive any greater payment under Section 3.01, 3.04 or 3.05 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 10.15 as though it were a
Lender.

(f)     Certain Pledges.    Any Lender may at any time assign, pledge or grant a
security interest in all or any portion of its rights under this Agreement
(including under its Notes, if any) to secure obligations of such Lender to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto; and provided, further, all costs,
fees and expenses related to, or in connection with, any such pledge or grant
shall be for the sole account of such Lender.

(g)     Electronic Execution of Assignments.    The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

73



--------------------------------------------------------------------------------

10.08  Confidentiality.

Each of the Administrative Agent and the Lenders (on behalf of itself and each
of its Affiliates or its other Related Parties, and each of its and their
directors, officers, agents, attorneys, employees and representatives) agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ and other Related
Parties’, directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to (and will agree to) keep such Information
confidential on the terms provided in this Section); (b) to the extent requested
by any regulatory authority; (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process (and each such case,
such Person shall endeavor to notify the Borrower of such occurrence as soon as
reasonably possible following the service of any such process on such Person);
(d) to any other party to this Agreement; (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder; (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any Eligible Assignee of or Participant in, or any prospective Eligible
Assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any direct or indirect contractual counterparty or prospective
counterparty (or such contractual counterparty’s or prospective counterparty’s
professional advisor) to any credit derivative transaction relating to
obligations of the Borrower, in each case, provided that each such Person first
agrees to hold, and cause to be held, such Information in confidence on the
terms provided in this Section; (g) with the consent of the Borrower; (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent
or any Lender on a nonconfidential basis from a source other than the Borrower;
or (i) to the National Association of Insurance Commissioners or any other
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s or its Affiliates’ investment portfolio
in connection with ratings issued with respect to such Lender or its Affiliates.
For the purposes of this Section, “Information” means all information received
from the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower; provided that, in the
case of information received from the Borrower after the date hereof, such
information is clearly identified in writing at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

 

74



--------------------------------------------------------------------------------

10.09   Set-off.

In addition to any rights and remedies of the Lenders provided by law, upon the
occurrence and during the continuance of any Event of Default, each Lender is
authorized at any time and from time to time, without prior notice to the
Borrower, any such notice being waived by the Borrower to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender to or for the credit or the
account of the Borrower against any and all Obligations then due and owing to
such Lender. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.

10.10  Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum amount, or be computed at a rate that exceeds the maximum rate, of
non-usurious interest permitted by applicable Law (the “Maximum Rate”). If the
Administrative Agent or any Lender shall contract for, charge, receive, reserve
or take interest in an amount or at a rate that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower, and in no event shall the
Borrower or any other Person ever be liable for unearned interest or ever be
required to pay interest in excess of the Maximum Rate. In determining whether
the interest contracted for, charged, received, reserved or taken by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations. If the Laws of the State of
Texas are applicable for purposes of determining the “Maximum Rate”, then that
term means the “indicated rate ceiling” from time to time in effect under
Chapter 303 of the Texas Finance Code. The Borrower agrees that Chapter 346 of
the Texas Finance Code does not apply to any Borrowing.

10.11  Counterparts.

This Agreement may be executed in one or more counterparts and by the different
parties hereto on separate counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

10.12  Integration.

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor

 

75



--------------------------------------------------------------------------------

of the Administrative Agent or the Lenders in any other Loan Document shall not
be deemed a conflict with this Agreement. Each Loan Document was drafted with
the joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.

10.13  Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Credit Extension.

10.14  Severability.

Any provision of this Agreement and the other Loan Documents that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions thereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

10.15  Foreign Lenders.

Each Lender that is a “foreign corporation, partnership or trust” within the
meaning of the Code (a “Foreign Lender”) shall deliver to the Administrative
Agent, prior to becoming a Lender herein, two duly signed completed copies of
either IRS Form W-8BEN or any successor thereto (relating to such Person and
entitling it to an exemption from, or reduction of, withholding tax on all
payments to be made to such Person by the Borrower pursuant to this Agreement)
or IRS Form W-8ECI or any successor thereto (relating to all payments to be made
to such Person by the Borrower pursuant to this Agreement) or such other
evidence satisfactory to the Borrower and the Administrative Agent that such
Person is entitled to an exemption from, or reduction of, U.S. withholding tax.
Thereafter and from time to time, each such Person shall (a) promptly submit to
the Administrative Agent such additional duly completed and signed copies of one
of such forms (or such successor forms as shall be adopted from time to time by
the relevant United States taxing authorities) as may then be available under
then current United States laws and regulations to avoid, or such evidence as is
satisfactory to the Borrower and the Administrative Agent of any available
exemption from or reduction of, United States withholding taxes in respect of
all payments to be made to such Person by the Borrower pursuant to this
Agreement, (b) promptly notify the Agent of any change in circumstances which
would modify or render invalid any claimed exemption or reduction, and (c) take
such steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Laws that the Borrower make any deduction or withholding for taxes from amounts
payable to such Person. If such Person fails to deliver the above forms or other
documentation, then the Administrative Agent may withhold from any interest
payment to such

 

76



--------------------------------------------------------------------------------

Person an amount equivalent to the applicable withholding tax imposed by
Sections 1441 and 1442 of the Code, without reduction. If any Governmental
Authority asserts that the Administrative Agent did not properly withhold any
tax or other amount from payments made in respect of such Person, such Person
shall indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Agent under this Section, and costs and expenses (including Attorney Costs) of
the Administrative Agent. The obligation of the Lenders under this Section shall
survive the payment of all Obligations and the resignation or replacement of the
Administrative Agent.

10.16  Removal and Replacement of Lenders.

(a)       If (1) (A) a Lender or the Person that controls such Lender has become
insolvent or has become the subject of a bankruptcy, receivership or insolvency
proceeding, and (B) such Lender has failed to fund any portion of its Committed
Loans within one Business Day following the date required to be funded by it
hereunder, unless cured; or (2) under any other circumstances set forth herein
providing that the Borrower shall have the right to remove or replace a Lender
as a party to this Agreement, the Borrower may, upon notice to such Lender and
the Administrative Agent, (i) remove such Lender by terminating such Lender’s
Commitment or (ii) replace such Lender by causing such Lender to assign its
Commitment (without payment by such Lender of any assignment fee) pursuant to
Section 10.07(b) to one or more other Lenders or Eligible Assignees procured by
the Borrower; provided, however, that if the Borrower elects to exercise such
right with respect to any Lender pursuant to Section 3.06(b), they shall be
obligated to remove or replace, as the case may be, all Lenders that have made
similar requests for compensation pursuant to Section 3.01 or 3.04. The Borrower
shall (w) pay in full the assignment fee specified in Section 10.07(b)(iv)
unless otherwise paid by the replacement Lender, (x) pay in full all principal,
interest, fees and other amounts owing to such Lender through the date of
termination or assignment (including any amounts payable pursuant to
Section 3.05), and (y) release such Lender from its obligations under the Loan
Documents. Any Lender being replaced shall execute and deliver an Assignment and
Acceptance with respect to such Lender’s Commitment and outstanding Credit
Extensions. The Administrative Agent shall distribute an amended Schedule 2.01,
which shall be deemed incorporated into this Agreement, to reflect changes in
the identities of the Lenders and adjustments of their respective Commitments
and/or Pro Rata Shares resulting from any such removal or replacement.

(b)       In order to make all the Lenders’ interests in any outstanding Credit
Extensions ratable in accordance with any revised Pro Rata Shares after giving
effect to the removal or replacement of a Lender, the Borrower shall pay or
prepay, if necessary, on the effective date thereof, all outstanding Loans of
all Lenders, together with any amounts due under Section 3.05. The Borrower may
then request Loans from the Lenders in accordance with their revised Pro Rata
Shares. The Borrower may net any payments required hereunder against any funds
being provided by any Lender or Eligible Assignee replacing a terminating
Lender. The effect for purposes of this Agreement shall be the same as if
separate transfers of funds had been made with respect thereto.

(c)       This section shall supersede any provision in Section 10.01 to the
contrary.

 

77



--------------------------------------------------------------------------------

10.17  Governing Law.

(a)       THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b)       ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN MANHATTAN OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH
STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

10.18  Waiver of Right to Trial by Jury.

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT
OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

10.19  No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document or any syndication of the credit facility provided
hereunder), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement

 

78



--------------------------------------------------------------------------------

provided by the Administrative Agent are arm’s-length commercial transactions
between the Borrower and its Affiliates, on the one hand, and the Administrative
Agent and its Affiliates, on the other hand, (B) it has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) it is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (ii) (A) the Administrative Agent and the Borrower each is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for any other party hereto, any Affiliates of any
other party hereto, or any other Person and (B) neither of the Administrative
Agent or the Borrower has any obligation to each other or to their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent and its Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and the Administrative Agent has no obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by law, the Administrative Agent and the Borrower hereby waive
and release any claims that they may have against each other with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby. Each of the Administrative Agent
and the Lenders acknowledge and agree that it has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate.

10.20  USA PATRIOT Act Notice.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.

10.21  ENTIRE AGREEMENT.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

79



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
date and year first above written.

 

ENBRIDGE ENERGY PARTNERS, L.P.,

a Delaware limited partnership, as Borrower

By:      ENBRIDGE ENERGY

            MANAGEMENT, L.L.C.,

            as delegate of Enbridge Energy Company,

            Inc., its General Partner

  By:                                                                    Name:  
  Title:     By:                                       
                            Name:     Title:  

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

 

ENBRIDGE (U.S.) INC.,

as Administrative Agent

  By:                                                                    Name:  
  Title:     By:                                       
                            Name:     Title:  

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

 

__________________________________________

 

ENBRIDGE (U.S.) INC., as a Lender

  By:                                                                    Name:  
  Title:     By:                                       
                            Name:     Title:  

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

 

 

 

as a Lender

  By:                                       
                                                    Name:     Title:  

 

Signature Page to

Credit Agreement